               Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 1 of 58


           HOLLY SHABAZZ
           Feb 3, 2021 at 1:13:29 PM
           karlm 79@icloud.com

Attached please find instructions on filing a lawsuit and lawyer referral. Thank you.



               FACTS ABOUT FILING AN EMPLOYMENT DISCRIMINATION SUIT IN FEDERAL COURT
                                     IN THE STATE OF CONNECTICUT
          'fna ha',G mceh·e~ a .:focwrer.t ·;,Nm is !he ~riii deLlfm,nation Cf ulher !mi actiln ol the Gornir:m,cn Tl1i£ e.,;:J; c.•Jr haromg :rt
          r"A £t,arg;, The Commi;;,;ia11's mt,on v; eff,dwe Jpcn receipt N,,lili, you m.tst dtdde ·,.t.att-er '.lil'J ·•ran!. !J 11:e a p1itata IH1'f.i1.ll. in
          ,:,,wt Ths fact shee( amw,ar; s1,,sral to1mw.:i-iy asi.oo qUS'Slmns soout !itm•g a lawrut
                                                                 Wlt~E SOOlllO I Fll..E MY lAWSOO?
           Foo;,raf Oi,t;ikt C,:)ij!J.s i1ava s1nd 'lilss conternr,g ,,.~r1: 1,)u may fila a sut You IT'i:!'.f fie a iawlil.1t aganst !he re~nllert ,:awtl,~1•er.
          i..rn:r1 (j( ,nri:io,yrrust ;;.1an::y1 naw;;d in :ictr \i',atqb. Th;, aµµroµnate rnurt 1s the rl,stnc! c:rur! ·11Nri1 c:r,,m; ~iflmr the o:u,ly· wnar,?
          'he r~Y,:•:imlent 11,. !;t;;i1!Hl or tnll o:,unly when; tile allb·~td ad cf lii;!mlnat,:,n oo:um,d. A latA'!iU,1 can bu "'faa al. tile blcwflg 1./ S
           01!lnct Cwrt ,:,:.aiicrl!l •n Cc<'1ns::t;:ut
           •      ihtl UnitE<I Stit+s District Courts for tile District of Conoo..'iicut am lm:;a!P.d at:

                        The ,l,bfahaf"1 RiD,:cf:# Fsd~rni 6uldng .?fit Mam St1,;,;!. Ha#Jrd. Conne:;t:o.t (t£1C3 c.- t'r o;n>;a:.tirg 11, Oek cf th~
                        Cmm (H'icfl -~~)1       ~,:,n,3r1g
                        !4tOn,rchSi.,, li'M :a,•e ,, 0011 • H!r~iJt C651C. vrb~ccnlacin91i1&ClefkcitheCourtOffi,:.,;,;it(20317n-2a~
                  ,,,   The 8mm M,:A\!nor Feo-a!ill Buluing, 915 LaFaiiillE Bfril. Bri;Jg~n Conneclto.t. C'ti6N er oy i.:onlacting U1~ Clar#, of
                        1.f-ia Cwrt. Olh:a Hl 12QJ 1579-500 '.


                                                                   WtiEHMUSTtFlLEMYLAWSUl'T?
          "ru· pft,ai:B W.t!,u/: must t.2 '!lvct ,n Li .S Dr.;lrd Comt 11ilhin Qt days n1 the oat,? fC'.JrECEI\I:', the flfKlcsilU final a,.t,on, .;)nr.e lbs 90
          d&j< p,m::,;l if. c·,er, uni;,,~ !'='J har,;, flls'd SU!l, ~00 wll hZM ,:,st )'OUF right le, £,m.

                                                                          00 I NEED A LAW'fet?
          i\l{J, you uc net naad a loW)'Br ~, Hi$ il pn,•a1a s,K ,·ou r'\ijY fi\s 3 ~c1npiaml 11 f&:Jmili com 1\illlti.t, ,, !,:tlige, w~t:h .;5 ca\l,;o a l)rGt!I
          c:1mplainL E,my district comi ha>; eith~ a r.lml< :Y! ~t&f! al!crne~ 11hJ can ~sis?. ;'Ou in ~lOJ pro/if!. To fi~d owl r,:;u tc file a f)<.JS!l'
          c:im(:iainL c,nlad the ciet. ;;I~ mun h,i.1ngjunsuidi,:,r, a~0t ~our ,:ase 11,M tan ad~r,,; y\lu ol lhE· app.mp:ia!e ~,erscn to assill y,;:hJ
          and ell Ir,,; prc>:>s·d,ir0'1 Ii: i,:41cw \!ohim m11y ~aiy 'mf'", disM:t lci di!i!ncl
          Yau ,nay. l,,..,1ver, ""isn b r,stan a lw111e-;· ,, mfor t3 a!lequately prnleci ynlir iil-Jol nglils. 'l1tw1ner \'Dll retam a pri'late atbrm,y or
          tilll pr.:isu, 1•au mus! HI// yc,ar ~1.ui m the app,;ipn&,e :;,:,m, •_,ifiM1 901la:1s cf 1e>:1:1ivnJ ii,;s mai!n,J

                                                      \\!HAT cf WANT A LAWYER BUT CAN'T MFORO ONE?
          Ir )'OU cant .#Jrd a lawi;;r th~ U.S. Ois.'!ki: •::::nur. whcl1 h:1S,,urisr.hdic11 f",ay ass.st )'Ju mattmrmg a •S11 1er Y<Ju shouf:l r:ons.ul !%i!ll
          :ha uffai <:I !ht1 distrid cuurt for spedfa: l'\S.'l'ucbn% m Mw to s.oo\ r.ctrn"4.
          Gcr.arallt th" U.S. Dis':riv. Ccorl c!'.acg.s"! a $4;)0.GQ fi!rg x,a le r~mir':!"I:.,; a l3wswL Hc111t-.'N 1he w.:fl rN,r wa1,s !hs, ~l:ng f,,e if
          )'JIJ :,;irmc{ atlcd to pay 'I'm, ,11~uld 21,k tlJB ,;,/#ice nf th;; 0,s!ric! C,,u!t f,,r 111fr.rmaJ1cn ci:mc1:rn11g tt,i; r,?,s-?,sary ~r,cB;lurn :o rnque,t
          IJ:ai tre Wn;i 11?« t"' w;i,,Ed

                                                                     HOW CAN IFINOA LAWVER?
          Th!lSi!' ate sa•1erai allcrnay ralerral sar,iu1i q:,~tcllE<d bi bar 01 Olhe.t al.r.tne~ or,ganil:ali:K1;. v.t1cil may ba ,1 asli•olari::e ,~ yr..u 1n
          ll'dl"•;;J a l.:r111·rar 1,:, assist 11:u i11 ascGl'ta!ning and illit111Hn9 your leg'1,j n,ties
                                     l\.1r«nr.!ti'1 Bar Ass.~m1ti:M'1                                          ,a 12;, %8,,522
                                     T!\1:1 Conn1.1tfiwl Slate 8<1r ..ii.soc,ahon                              ,:eGa1 :m--140c
                                     Na:t0nal Emplo1mrml Lilll,'1;1rs A~1e<:iah,an Rsferral SP.rncg            1212)81St-94!fJ


                                                          HOW LOIIIO Will THE ££0C R!iAJN MY CASE FII..E'/
          Gamirniy, th,• Ccmm(:i!ieon"ll ri.ies call l,:,r your i::tiarge tJ bi deslr~1.:-:i altar 2 \1ijars !rem !ht ci~ cl a na ,:ausij d~ll'tlln.1/icr. or ,ii;
          1--1~11tlls aliai !llher !).PU ul !rial act,:,ni; If ~oo (i\$ ~ s1.11 and "'1s11 us tr., rei1ar1 )'Ou! fi~ for m.:.-e Ihm 111.c n,:,wo:11 relention pencui
          firu rP w.11 a!lw1ey should br1md a ,:cp~ ~r to~r cm,rt w~p.iair1: tc tti,a o/lit,e llllllin IC aa11 a!tt1r 1•au fie, :wiL IF ~OU FU SUIT.
          YO:IJ 011. 'l'OU'R AHOf(NEY SHOULD ALSO NOnFY 'TH!S OFFICE WHEN, THE LAW&JIT IS RESOLVED.
                        Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 2 of 58
EEOC Form 161 (11/16)                     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:     Karl Mitchell                                                                 From:     New York District Office
        11 Robenson Road                                                                        33 Whitehall Street
        Cromwell, CT 06416                                                                      5th Floor
                                                                                                New York, NY 10004



        D                   On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Charge No.                             EEOC Representative                                                       Telephone No
                                                Holly M. Shabazz,
16A-2019-01872                                  State & Local Program Manager                                         (929) 506-5316
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
        D        The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

        D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

        D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


        D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge

        D         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                  information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                  the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

        m         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.


        D         Other {briefly state)



                                                          - NOTICE OF SUIT RIGHTS •
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 yea'is (3 years)
before you file suit may not be collectible.                                                                         ·

                                                                      On behalf of the Commission

                                                                                                                     Dec 08, 2020
                                                                                                                                     I
 Enclosures(s)                                                                                                               (Date Mailed)
                                                                     Judy A. Keenan,
                                                                     District Director
  cc:
                                                                                       Scott E. Schaffer, Esq.
             Attn: Director of Human Resources                                         SCHAFFER LAW, LLC
             DEPARTMENT OF TRANSPORTATION                                              50 Bainton Road
             2300 Berlin Turnpike                                                      West Hartford, CT 06117
             P.O. Box 316546
             Newington, CT 06131
      Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 3 of 58




                 STATE OF CONNECTICUT
                    DEPARTMENT OF TRANSPORTATION
                          2800 BERLIN TURNPIKE, P.O. BOX 317546
                          NEWlNGTON, CONNECTICUT 06131-7546
                                    Phone: (860)594-2163




December 13, 2019


Mr. Ronald Simpson
Regional Manager
Commission on Human Rights and Opportunities
Capitol Region Office
450 Columbus Boulevard, Suite 2
Hartford, CT 06103

Re:    Karl Mitchell v Department of Transportation
       CHRO No. 2010160

Dear Mr. Simpson:

This is the response of the Department of Transportation ("Respondent") to a complaint
filed on September 25, 2019 by Karl Mitchell ("Complainant") in which he alleges that he
was denied reasonable accommodation on the basis of a disability on or about July 22,
2019 and was not hired on or about July 22, 2019. He believes that his physical
disability (Cancer) was in part a reason in this action. Complainant believes that the
Respondent violated the following: Connecticut General Statutes§§ 46a-60 (a) (1), 46a-
60 (a) (5) and the Americans with Disabilities Act, 42 U.S.C. 12101 et seq.


AFFIDAVIT IN RESPONSE TO CHRO COMPLAINT:

1.     My name is Karl Mitchell and I reside at 11 Robertson Road, Cromwell,
       Connecticut 06416.


       Respondent can neither admit nor deny this allegation as it has no
       personal knowledge of Complainanfs residence; so, Respondent leaves
       Complainant to his proof. Respondent notes for the record that the
       address listed in this allegation is consistent with the address shown on
       Complainant's application.
      Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 4 of 58




2.     Complainant is represented by Attorney Scott E. Schaffer, Schaffer Law, LLC,
       50 Bainton Road, West Hartford, Connecticut 06117.

       Admit.

 3.    Respondent is the State of Connecticut, Department of Transportation, which
       is located at 2800 Berlin (sic), Connecticut 06131-7546.

       Respondent denies this allegation and notes for the record that the
       correct address for the Connecticut Department of Transportation is
       2800 Berlin Turnpike, P. 0. Box 317546, Newington, Connecticut 06131-
       7546

 4.    Respondent employs 15 or more employees.

       Admit. Respondent notes for the record that it presently has
       approximately 2850 employees.

 5.    In February 2000 I was diagnosed with brain cancer, which required
       surgeries, treatment and physical therapy.

       Respondent can neither admit not deny this allegation as it has no
       information regarding Complainant's medical history; so, Respondent
       leaves Complainant to his proof.


6.     As a result of my cancer, I am physically disabled.

       Respondent can neither admit not deny this allegation as It has no
       information regarding Complainant's medical history; so, Respondent
       leaves Complainant to his proof regarding the cause of any physical
       disability.


7.     Evidence of my disability is visually apparent, as beginning in June 20041
       began using, and continue to regularly use, a walker for mobility assistance.

       Respondent can neither admit not deny this allegation as it has no
       information regarding Complainant's medical history; so, Respondent
       leaves Complainant to his proof regarding the beginning date and
       frequency of his use of a walker.

       0------B - "
      Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 5 of 58




8.     Also, I am unable to drive a vehicle because of my physical disability.

       Respondent can neither admit not deny this allegation as it has no
       information regarding Complainant's medical history; so, Respondent
       leaves Complainant to his proof regarding the reason he is unable to ·
       drive a vehicle.

       Respondent notes for the record that it accepts Complainant's word
       that he is unable to drive a vehicle or obtain a driver's license.

9.     I also suffer from poor depth perception, have difficulty with balance, and
       have delayed reaction times.

       Respondent can neither admit not deny this allegation as it has no
       information regarding Complainant's medical history; so, Respondent
       leaves Complainant to his proof regarding his suffering from poor
       depth perception, having difficulty with balance and having delayed
       reaction times.

1o.    On or about May 29, 2019, Respondent posted a job opening announcement
       for three (3) Transportation Planner I positions, (Recruitment# 190528-
       8875FS-00I). Complainant Exhibit 1.

       Admit.

       Respondent notes for the record that these three (3) Transportation
       Planner 1 (TP1) positions are not the position for which Complainant
       was interviewed on July 22, 2019 as referenced below in Allegation #15
       to Allegation #24. (See CCT, Target Class: TP1, Recruitment #190517-
       1993FS-001, Position #29738 in the Office of Strategic Planning and
       Projects, lntermodal Planning Unit attached as Exhibit A.) (See also
       Recruitment #190517-1993FS-001 Applicant List attached as Exhibit 8.)

11.    The job announcement listed a special requirement-Incumbents in this class
       may be required to possess and retain a valid Motor Vehicle Operator's
       license. (emphasis added)

       Respondent denies this allegation as the CCT position for which
       Complainant was interviewed on July 22, 2019 did not list a special
       requirement that incumbents may be required to possess and retain a
       valid Motor Vehicle Operator's license. {See Exhihit A \
      Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 6 of 58




12.    On or about June 10, 2019, I completed an online application for the positions
       after Eric D. Smith, EEO Director, Office of EEO and Diversity, CT
       Department of Transportation, suggested I do so because he thought the j6b
       may be a good fit for my skills and abilities. Complainant Exhibit 2. '

       Respondent can neither admit nor deny the portion of this allegation
       that states "[o]n or about June 10, 2019 ... for the positions" because
       Respondent does not know the precise date that Complainant filed hi$
       various applications; so, Respondent leaves Complainant to his proof.

       Respondent denies the remainder of this allegation as Eric Smith (Smith)
       corresponded with Complainant by email and in response to Complainant's
       questions but did not "suggest" Complainant apply "because he (Smith)
       thought the job may be a good fit for my skills and abilities." (See email
       from Smith to Complainant dated June 10, 2019 attached as Exhibit C.)


13.    I had been in regular contact with Mr. Smith over a period of months after
       meeting him through my participation in the Governors (sic) Committee on
       Employment of People with Disabilities.

       Respondent denies this allegation as Smith never met Complainant until he
       appeared for his interview on July 22, 2019 and there has not been regular
       contact between Complainant and Smith.

       Respondent notes for the record that there have been some email
       correspondence between Complainant and Smith. (See emails between
       Complainant and Smith attached as Exhibit D.)

14.    Based on my application I was contacted for an interview.

       Admit


15.     I was interviewed for the positions on or about July 22, 2019.

       Respondent admits that Complainant was interviewed on July 22, 2019
       but denies the interview was for multiple positions as referenced in
       Allegation# 10 above.

       Respondent notes for the record that Complainant's interview on July .
       22, 2019 was for a Connecticut Careers Trainee (CCT) (Engineering and
       Related) Position with Target Class of Transportation Planner 1 (TP1), •
                                  & ..   ..   I/ii ..a -   -- -   ,. -   ,.   ~   ..................   ~   ~   -   -
                 '"
      Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 7 of 58




16.    Respondent's managers interviewing me on July 22, 2019 were the hiring
       manager, Melanie Zimyeski, another manager, Patrick Z (full last name
       unknown), and Eric D. Smith.

       Respondent denies this allegation because neither Melanie Zimyeski
       (Zimyeski) nor Patrick Zapatka (Zapatka) are managers. Respondent
       notes for the record that Zimyeski is a Transportation Supervising
       Planner (TSP) and Zapatka is a Transportation Planner 2 (TP2) which
       means that both of these employees are union members with some
       supervisory responsibilities.

       Respondent also denies this allegation because Smith who is a
       manager, as Director of the Office of Equal Opportunity and Diversity
       (OEOD), was not on the interview panel held on July 22, 2019 but
       served as a witness from the OEOD.

       Respondent notes for the record that the entire interview process in
       which Complainant participated on July 22, 2019 was withdrawn from
       use for the purpose of selecting the successful candidate to hire as the
       CCT with Target Class of TP1. Respondent further notes for the record
       that all documents and notes from the interview panel that interviewed
       Complainant and the other candidates on July 16, 17, 18 and 22, 2019
       were placed in a confidential file unavailable to any employees of the
       Bureau of Polley and Planning. A new interview panel consisting of two
       (2) different employees from the Bureau of Policy and Planning was
       created using redrafted interview questions and a new Interview
       schedule established. Due to Respondent's concerns regarding the
       initial interview panel process, Respondent determined to create a new
       interview panel so that the second panel would interview all candidates
       with fresh eyes and without any preconceptions.

17.    During the interview, I answered questions regarding my education and work
       experience.

       Admit. Respondent notes for the record that Complainant's interview of
       July 22, 2019 was treated the same as all the interviews conducted by the
       First Interview Panel and Complainant was interviewed by the newly
       constituted Second Interview Panel. Please also refer to the third
       responsive paragraph to Allegation #16.

18.    Toward the end of the interview, I was told that the position required a
       driver's license, even though the announcement stated that it may be
       required.
      Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 8 of 58




       an independent Second Interview Panel. Please also refer to the responses
       to Allegations #16 and #17.

19.    I explained that while I did not possess a driver's license due to my physical
       disability, I could meet any job-related travel requirements by using
       transportation services such as Uber or Lyft.

       Respondent discarded the First Interview Panel results and replaced with
       an independent Second Interview Panel. Please also refer to the responses
       to Allegations #16 and #17.

20.    Respondent's manager, Patrick Z., immediately dismissed my suggestion,
       and instead stated "those services do not drive down dirt roads."

       Respondent discarded the First Interview Panel results and replaced with
       an independent Second Interview Panel. Please also refer to the responses
       to Allegations #16 and #17.

21.    Nothing in the job announcement indicates that driving, let alone driving down
       dirt roads, is an essential job function.

       Admit

22.    Even if it is, Respondent failed to explore or discuss any reasonable
       accommodations that would permit me to meet any work-related travel
       requirements.

       Respondent discarded the First Interview Panel results and replaced with
       an independent Second Interview Panel. Please also refer to the responses
       to Allegations #16 and #17.

       Respondent notes for the record that Interview Panels do not conduct
       the interactive process during interviews and such process is handled
       by the Office of Human Resources once a new hire or employee applies
       for an ADA accommodation to accomplish the essential functions of the
       job position.

23.    Respondent failed to engage in the interactive process required under the
       ADA and CFEPA once an applicant requests a reasonable accommodation.

       Respondent denies this allegation since Complainant did not ask for a
       reasonable accommodation to aid him in participating in the interview
       process.
      Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 9 of 58




       by the Office of Human Resources once a new hire or employee applies
       for an ADA accommodation to accomplish the essential functions of the
       job position.

24.    Based on my lack of a driver's license, the interview ended, and I was no
       longer considered for the opening.

       Respondent denies this allegation and notes for the record that
       Respondent redid the interview process to afford Complainant a fair
       interview and made sure the events of the First Interview Panel were not
       repeated.

       Respondent discarded the First Interview Panel results and replaced with
       an independent Second Interview Panel. Please also refer to the responses
       to Allegations #16 and #17.

25.    I am qualified to perform the essential functions of the job applied for, with or
       without reasonable accommodations.

       Respondent admits this allegation to the extent that Complainant's
       application as vetted by the Office of Human Resources met the minimum
       requirements to be interviewed for the CCT position, Target Class TP1 and
       was so interviewed.

26.    I believe Respondent discriminated against me because of my physical
       disability by failing to hire me for one of the three (3) available vacancies for
       which I am qualified.

       Respondent can neither admit nor deny this allegation because it consists
       of Complainant's beliefs; so, Respondent leaves Complainant to his proof.

       To the extent that Complainant is alleging that Respondent discriminated
       against Complainant because of a physical disability by failing to hire him,
       Respondent denies such allegation.

       Respondent also notes for the record that the position Complainant
       interviewed for on July 22, 2019 was a single position as a CCT, Target
       Class TP1.

27.    I also believe Respondent discriminated against me for requesting a
       reasonable accommodation, and by failing to engage in the interactive
       process, or offering a reasonable accommodation that would permit me to
       perform the essential functions of the job.
      Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 10 of 58




       Respondent notes for the record that Interview Panels do not conduct
       the interactive process during interviews and such process is handled
       by the Office of Human Resources once a new hire or employee applies
       for an ADA accommodation to accomplish the essential functions of the
       job position.

       Respondent notes for the record that it discarded the First Interview Panel
       results and replaced with an independent Second Interview Panel. Please
       also refer to the responses to Allegations #16 and #17.

28.    I therefore charge Respondent with discrimination based on my physical
       disability, and with failure to reasonably accommodate my physical disability.

       Respondent denies this allegation.

29.    I also individually charge Respondent's three manag.ers, listed in paragraph
       16 above, with aiding and abetting Respondent in its discriminatory practices.

       Respondent denies this allegation in that there were not three (3) managers
       as listed in Allegation #16; Respondent has not discriminated against
       Complainant; and First Interview Panel and witness to the First Interview
       Panel have not aided and abetted Respondent in any discriminatory
       practice.

30.    As a result of Respondent's, and its agents' discriminatory conduct, I have
       suffered economic and emotional harm which continues to be present, and I
       request all damages that I may be entitled to under the relevant statutes.

       Respondent denies this allegation and notes again for the record that it
       took proactive action to ensure a fair interview process. Respondent
       notes for the record that it discarded the First Interview Panel results and
       replaced with an independent Second Interview Panel. Please also refer to
       the responses to Allegations #16 and #17.


Respondent respectfully reserves the right to supplement this response.


Sincerely yours,



~~·
Paula Jean Yukna
Attorney at Law
     Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 11 of 58




                           EMPLOYMENT-SCHEDULE A

                              Request for Information



CHRO Case No. 2010160 Karl Mitchell v. Department of Transportation

1.    State the full legal name of the Respondent.

      State of Connecticut, Department of Transportation

2.    State the proper address of the Respondent's facility where the complainant
      alleges that an act or acts of discrimination occurred.

      Department of Transportation
      2800 Berlin Turnpike
      P.O. Box 317546
      Newington, CT 06131-7546

3.    If the Respondent is incorporated, indicate under what state's laws it is
      incorporated.

      N/A

4.    If the Respondent is incorporated, state the address of Respondent's corporate
      headquarters.

      NIA

5.    State the name and address of Respondent's agent for service.

      Paula Jean Yukna
      Office of Legal Services
      Department of Transportation
      P.O. Box 317546
      Newington, CT 06131-7546
      Telephone Number: (860) 594-2163
      Fax Number: (860) 594-3036
      E-mail Address: paulajean.yukna@ct.gov
      And C/0 E-mail address: ellen.massa@ct.gov
     Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 12 of 58




6.    If the Respondent is currently the subject of bankruptcy proceedings, or has been
      the subject of bankruptcy proceedings during the past three years provide
      documentation of the current status of such proceedings.

      N/A

7.    State the name, title and address, telephone number, fax number, and e-mail
      address if available of the individual to be contacted for further information in this
      matter. This person should be an employee of Respondent.

      Attorney Paula Jean Yukna
      Agency Designee for Attorney General
      Department of Transportation
      P.O. Box 317546
      Newington, CT 06131-7546
      Telephone Number: (860) 594-2163
      Fax Number: (860) 594-3036
      E-mail Address: paulaiean.yukna@ct.gov

      Ellen Massa
      Department of Transportation
      Office of Legal Services
      P.O. Box 317546
      Newington, CT 06131-7546
      Telephone Number: (860) 594-3058
      Fax Number: (860) 594-3036
      Email Address: ellen.massa@ct.gov

8.    Separately state the number of Respondent's employees in Connecticut and at
      the facility where the complainant alleges that the discriminatory conduct
      occurred.

      Statewide - approximately 2850
      Newington - approximately 1300

9.    Submit a response, in "admit," "deny" format, to each allegation of the complaint.
      For each allegation that is denied, submit a statement that sets forth the facts
      upon which you rely in your denial. Please submit any and all documents and
      written statements of your witnesses or participants to support your position.

      See attached Affidavit in Response to CHRO Complaint.
      Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 13 of 58




10.    Submit copies of all written rules, policies, and procedures relating to the issue(s)
       raised in the complaint. If these are not in writing, explain the rules, policies, and
       procedures.

       Copies of relevant policies and procedures attached as Exhibit E.

11.    If the Complainant was discharged, disciplined, or subject to any other adverse
       emplo}tment decision, submit the following information:

       N/A

       (a)   Date complainant was advised of the act complained of;

       (b)   Explain in detail the reason(s) for the act taken;

       (c)    Identify the person(s) recommending the action(s) at issue, including
              name, position held, and sex;

       (d)    Identify the person(s) making the final decision, including name, position
              held, and sex;

       (e)    Provide a copy of any evaluation(s) or investigative report(s), and all other
              relevant documents relating to the act;

       (f)    Provide a list of all employees who committed the same or substantially
              similar offense(s) that the complainant committed, and the disciplinary
              action taken against each of them. Supply backup documentation for the
              listed employees. Identify each employee by name, position held, and
              sex. Identify the person(s) making the final decision, including name,
              position held, and sex;

       (g)    List all employees discharged or who received the same discipline as the
              complainant within the past two years. For each employee listed, include
              employee's name, position held, reason for and date of discipline, and
              sex. Provide a copy of the discipline or separation notice for each person.
              Identify the person(s) making the final decision, including name, position
              held, and sex;

12.    If the Complainant was denied a promotion or not hired, provide the following
       information:

              At present, the hiring decision for this CCT, Target Position TP1 has
              not been completed since a Second Interview Panel conducted a
              second set of interviews.
      Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 14 of 58




       (b)   Describe the job at issue, indicating the qualifications sought. Provide a
             copy of the written job description, as well as a copy of any
             advertisements or internal postings for the position at issue;

       (c)   Provide applications and resumes for all applicants for the position.
             Identify the successful candidate(s) by name and sex;

       (d)   Explain why complainant was not selected, and why the successful
             candidate(s) was selected;

       (e)   Provide other examples of promotions or hire for similar positions. Identify
             the individual promoted or hired by name and sex;

       (f)   Identify by all individuals holding the same title as the position sought by
             the complainant;


       (g)   Identify the person(s) recommending the action(s) at issue, including
             name, position held, and sex;

       (h)   Identify the person(s) making the final decision, including name,
             position held, and sex;



13.    If this complaint alleges a failure to hire, failure to promote, demotion or
       termination of employment, provide the rate(s) of pay for the position(s) at issue.

       See Rate of Pay attached as Exhibit F.

14.   If this complaint involves a claim of physical disability, did you make any attempts
      to reasonably accommodate the disability at issue? If so, please detail them.

       See Affidavit in Response to CHRO Complaint.

15.    Provide any other information and/or explanation you deem relevant to this
       complaint and any other information which will assist the Commission in reaching
       a decision in this matter.
     Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 15 of 58




                         STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


                                        OATH


State of Connecticut
                            Newington
County of Hartford


        Personally appeared Paula Jean Yukna, Agency Designee, and made
oath to the truth to the best of her knowledge and belief of the matter contained
in the foregoing response to the amended complaint before me on the 13th day
of December 2019.


                                  PaulaJ~@-
                                  Agency Designee




                                  A~~
                                  Commissioner of Superior Court
Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 16 of 58




                        CHRO CASE NO. 2010160
                          TABLE OF EXHIBITS


A. CCT, Target Class: TP1, Recruitment #190517-1993FS-001, Position
   #29738 in the Office of Strategic Planning and Projects, lntermodal
   Planning Unit;
B. Recruitment #190517-1993FS~001 Applicant List;
C. Email from Smith to Complainant dated June 10, 2019;
D. Emails between Complainant and Smith;
E. Copies of relevant policies and procedures; and
F. Rate of Pay
    Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 17 of 58




          STATE OF CONNECTICUT DEPARTMENT OF TRANSPORTATION

                        CERTIFICATION OF MAILING FORM


CHRO CASE NO. 2010160
KARL MITCHELL v. CONNECTICUT DEPARTMENT OF TRANSPORTATION



     I hereby certify that I served a copy of the enclosed documents by email to the
Complainant or his attorney named below:

Scott E. Schaffer, Esq.
Email: scott@schaffer-law.com

Signed:    ~~.._,
          Paula J n a


Respondent's Certification Form
           Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 18 of 58




    =,:.   Connecticut's Official
           State Website



              Connecticut State
•             Department of Administrative Services

                                        Connecticut Careers Trainee
                                    (Engineering And Related ) (40 Hour)
                                              Target Class: Transportation Planner 1

                                                   Recruitment #190517-1993FS-001

                                        Location     Newington, CT

                                           Date
                                                     5/18/2019 12:00:00 AM
                                         Opened


                                          Salary     $46,789 - $64,403/year

                                        Job Type     Open to the Public


                                      Close Date     5/23/2019 11:59:00 PM




                                     INTRODUCTION




                                                                                            EXHIBIT

                                                                                      I        A
                                                                                            6 PAG-ES
                                    The State of Connecticut Department of Transportation (DOT), Bureau
Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 19 of 58




                     team.


                     This Unit plays a critical role in transportation project development.
                     This unit is responsible for performing studies on all modes of
                     transportation, and overseeing the Community Connectivity program.
                     The transportation modes include bike. pedestrian, transit, highway,
                     maritime, and freight. This Unit produces corridor wide needs
                     assessments and alternatives analysis for all modes of transportation,
                     and develops near and long term implementation plans that can guide
                     Connecticut's transportation infrastructure improvements over the
                     next 20 years. This unit generates comprehensive, statewide planning
                     documents along with corridor and regional transportation studies.
                     This Unit also performs project management, reviews and comments
                     on engineering design plans for bicycle and pedestrian elements, and
                     conducts Road Safety Audits to identify safety issues and counter-
                     measures to improve safety and reduce crashes. This Unit works
                     closely with other Bureaus within the Department and with local, State
                     and Federal partners. This involves reviewing, synthesizing, and
                     summarizing state and federal regulatory documents, extensive public
                     speaking, and the presentation of materials to the public, local elected
                     officials, and stakeholders.



                       SELECTION PLAN
                     In order to be considered for this job opening, you must meet the
                     Minimum Qualifications and the Preferred Qualifications as listed on
                     the job opening. You must specify your qualifications on your
                     application.

                     Applicants must include a resume within the "Resume Tab" of their
                     application. Ensure that your application is complete before submitting
                     it. Applicants will be unable to make revisions once their application is
                     submitted into the JobAps system.

                     Interviews will be limited to candidates whose experience and training
                     most closely meet the requirements of the position.

                     Due to the volume of applications anticipated, we are unable to
                     provide confirmation of receipt or status during the recruitment
                     process. Updates will be provided through your JobAps portal
                     account.
Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 20 of 58




                      PURPOSE OF JOB CLASS (NATURE
                      OF WORK)
                     In a state agency this class is accountable for mastering the skills
                     necessary to satisfactorily complete the training program for a
                     professional position.



                      EXAMPLES OF DUTIES
                     Prepare written materials, graphic design, maps, assemble and
                     summarize data in narrative, statistical and graphic formats, and create
                     charts, all in a manner that communicates complex information
                     effectively. Provide project management support including analysis,
                     drafting, reviewing invoices, accounting materials, and draft planning
                     documents prepared by consultants and other staff. Additional duties
                     includes assisting in the preparation of grants, including supporting
                     materials; creating and maintaining databases.



                       KNOWLEDGE, SKILL AND ABILITY
                     Oral and written communication skills; ability to acquire knowledge
                     and skills required for the target classification; ability to understand,
                     evaluate and solve problems by exercising judgement and logic; ability
                     to read, interpret and understand written material; ability to perform
                     basic arithmetical computations; ability to interpret charts, graphs and
                     tables; learning and reasoning ability; ability to establish and maintain
                     cooperative relations with superiors, associates and genernl public;
                     ability to utilize computer software.



                       MINIMUM QUALIFICATIONS
                     Possession of a Bachelor's or Master's degree.

                     NOTE:


                      1. If the target job classification has a Substitution Allowed that
                        requires the Bachelor's or Master's degree to be in a specific area(s),
Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 21 of 58




                      PREFERRED QUALIFICATIONS
                     Candidates with the following degrees are preferred: Civil engineering,
                     Mathematics, transportation, urban, or regional planning.

                     In addition to the degree areas listed above, preferred knowledge,
                     experience and skills include: transportation planning tools, concepts
                     and issues; Geographic Information Systems (GIS), graphic design
                     software, statistical analysis software, database design and
                     maintenance, and a working knowledge of Microsoft Office Suite of
                     tools. Strong oral and written communication skills are essential.
                     Ability to work collaboratorily in inter"disciplinary teams; ability to·
                     manage multiple concurrent priorities while meeting deadlines;
                     considerable organizational skills; knowledge of Department
                     organization.


                       CONCLUSION
                     AN AFFIRMATIVE ACTION/EQUAL OPPORTUNITY EMPLOYER

                     The State of Connecticut is an equal opportunity/affirmative action
                     employer and strongly encourages the applications of women,
                     minorities, and persons with disabilities.




                            Click on a link below to apply for this position:



                               Fill out the
                               Supplemental
                               Questionnaire
                               and Application
                                                       IO         Apply Online
                               NOW using the
                               internet.
              Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 22 of 58




                       E-mail   I Phone: (860) 713-5205 !aam - 5pm M-F I Powered by Job'•:-ji: •
Policies Accessibility About CT Contact & Help Social Media   For State Employees


© 2019 CT.GOV I Connecticut's Official State Website
                                                     Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 23 of 58




                      Req Class Title                  Interview Date      EasylD     Ap First Name     AplastName      Ethnicity   Is Hispanic   Gender   Cert Action
       Connecticut Careers Trainee (Engineering
=s-001 And Related) (40 Hour}                         null              adj-63-6980   stephen         Adjei             BA          N             M        NPC
       Connecticut Careers Trainee (Engineering
=s-001 And Related) (40 Hour}                         null              Aga-54-8672   Anish           Agawane           AP          N             M        NPC
       Connecticut Careers Trainee (Engineering
=s-001 And !Related) (40 Hour}                        null              AGB-50-8336   Kouma           Agbobli           BA          N             M        NS
         Connecticut Careers Trainee {Engineering
=s-001 And !Related) (40 Hour)                        null              And-10-8876   Deborah         Rowe              w           N             F        SI
       Conn,ecticut careers Trainee (Engineering
=s-001 And !Related} {40 Hour)                        null              Asr-06-4267   Alemayehu       Asres             BA          N             M        NPC
         Conr,ecticut Careers Trainee (Engineering
=s-001   And !Related) (40 Hour)                      null              Cha-56-4002   William         Champagne         w           N             M        SI
         Connecticut Careers Trainee (Engineering
=s-001   And :Related) (40 Hour)                      null              Col-35-6954   Caitlin         Coleman           w           N             F        NPC
         Conr1ecticut Careers Trainee (Engineering
=s-oo1   And Related) (40 Hour}                       null              Cor-12-5586   Darnell         Cordova           u           y             M        NS
         Connecticut Careers Trainee (Engineering
=s-001   And Related) (40 Hour}                       null              Dei-69-4629   Tyler           Deierhoi          w           N             M        NS
         Connecticut Careers Trainee (Engineering
=s-001   And Related) (40 Hour)                       null              Fan-37-8310   Yu              Fan               AP          N             M        NS
         Conr1ecticut Careers Trainee (Engineering
=s-001   And Related) (40 Hour}                       null              Gab-42-6944   Todd            Gabriel           w           N             M        NS
         Connecticut Careers Trainee (Engineering
=s-001 And Related) (40 Hour}                         null              Gau-72-2551   Alynn           Czako             w           N             F        NS
       Connecticut Careers Trainee (Engineering
=s-001 And Related) (40 Hour)                         null              Gay-22-3897   Justin          Gaysowski         AP          N             M        NS
         Connecticut Careers Trainee (Engineering
=s-001   And Related) (40 Hour)                       null              Gei-61-5323   Edward          Gelger            TW          N             M        NPC
       Connecticut Careers Trainee (Engineering
=s-001 And Related) (40 Hour)                         null              Gel-55-3022   Eric            Gell              w           N             M        NS
       Conr1ecticut Careers Trainee (Engineering
=s-001 And Related) (40 Hour}                         null              Gre-93-7413   Benjamin        Greenberg         w           N             M        NPC
         Connecticut Careers Trainee (Engineering
=s-001   And Related) (40 Hour)                       null              Hen-10-7108   Andrew          Hendrickson Jr.   w           N             M        NPC
       Connecticut Careers Trainee (Engineering
'S-001 And Related} (40 Hour)                         null              Hod-06-0883   Brenna          Hodges            w           N             F        NS
       Connecticut Careers Trainee (Engineering
=s-001 And Related) {40 Hour)                         null              Kat-71-8718   Katherine       Jusino            w           y             F        NPC
                                                      Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 24 of 58




         Connecticut Careers Trainee {Engineering
=s-001   And Related) (40 Hour)                        null      kli-73-9487   Kevin       Klimas           u    u     M   NS
         Connecticut Careers Trainee (Engineering
=s-001   And Related) (40 Hour)                        null      kor-47-9991   nickolas    korenkieiwcz     w    N     M   SI
         Connecticut Careers Trainee (Engineering
=s-001   And Related) (40 Hour)                        null      Kot-58-5219   Jonathan    Kot              w    N     M   NS
         Conn,ecticut Careers Trainee (Engineering
=s-001   And Related) (40 Hour}                        null      Kre-12-5183   Daniel      Kresel           TW   N     M   NS
         Connecticut Careers Trainee (Engineering
=s-001   And Related) (40 Hour}                        null      Lam-41-7796   Jani        lame             w    N     M   SI
         Connecticut Careers Trainee (Engineering
=s-001   And !Related) (40 Hour}                       null      Law-66-74S3   Altia       Lawrence-Bynum   BA    N    F   NS
         Conr:,ecticut Careers Trainee (Engineering
=s-001   And !Related) {40 Hour)                       null      LeB-04-4505   Thomas      LeBlanc          w    N     M   NS
         Connecticut Careers Trainee (Engineering
=s-001   And !Related} (40 Hour)                       null      Lev-40-1567   SailyAnn    Levenduski       w    N     F   SI
         Connecticut Careers 1rainee (Engineering
=s-001   And Related) (40 Hour)                        null      Liz-81-7870   Justin      Lizon            w    N     M   NS
         Connecticut Careers Trainee (Engineering
=s-001   And 1Related}{40 Hour)                        null      McG-79-5890 Andrew        McGaw            w    N     M   NS
         Connecticut Careers Trainee {Engineering
=s-001   And !Related} {40 Hour)                       null      Mit-74-8171   Karl        Mitchell         w    N     M   SI
         Connecticut Careers Trainee {Engineering
=s-001   And !Related} (40 Hour)                       null      Nap-16-5338   Tyler       Napper           BA   N     M   NS
         Conr.,ecticut Careers Trainee {Engineering
'S-001   And !Related} {40 Hour)                       null      Nat-59-6018   Natalie     Sussan           w    N     F   NS
         Connecticut Careers Trainee {Engineering
=s-001   And !Related) (40 Hour}                       null      Nig-37-3811   John        Nigri            w    N     M   NPC
         Conrnecticut Careers Trainee {Engineering
'5-001   And !Related) {40 Hour)                       null      oku-70-0658   cornelius   okumu            BA   N     M   SI
         Connecticut Careers Trainee (Engineering
'5-001   And Related) (40 Hour)                        null      Pat-96-6686   Lynwood     Patrick          BA   N     M   NS
         Connecticut Careers Trainee (Engineering
'S-001   And Related} (40 Hour}                        null      PEN-77-9436   Erin        Pence            u    u     F   SI
         Connecticut Careers Trainee (Engineering
=s-001 And Related) (40 Hour)                          null      Pet-18-5007   Scott       Petit            w    N     M   NPC
         Connecticut Careers Trainee (Engineering
'5-001   And !~elated) (40 Hour}                       null      Pin-68-2119   Shamille    Pinnock          BA   .\I   F   NPC
                                                     Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 25 of 58




         Connecficut Careers Trainee {Engineering
:s-001   And Re!;;1ted} (40 Hour)                     nu!!      Rus-62-9009    John         Russell         w    N   M   NPC
         Connecticut Careers Trainee (Engineering
:5.001   And Relc1ted} (40 Hour)                      null      Sah-42-3493    Ahmad        Sahar           w    N   M   NPC
         Connecticut Careers Trainee {Engineering
:s-001   And Related} (40 Hour)                       null      Sam-69-8770    Samantha     Stoddard        w    N   F   NPC
         Connecticut Careers Trainee (Engineering
:5.001   And Related} (40 Hour)                       null      She-31-7254    Noelle       Shepard         w    N   F   NS
         Connecticut Careers Trainee (Engineering
:S-001   And Related} {40 Hour)                       null      sou-80-5805    Peyton       Soucy           w    N   M   NS
         Connecticut Careers Trainee (Engineering
:S-001   And Related) {40 Hour)                       null      Sti-06-5488    Jeffrey      Stickles        w    N   M   NPC
         Connecticut Careers Trainee (Engineering
S-001    And Rel.i1ted) (40 Hour)                     null      tra-24-8136    Don          Tran            AP   N   M   NPC
         Connecticut Careers Trainee (Engineering
'S-001   And Related) (40 Hour)                       null      tur-42-8121    Christina    Turner          w    N   F   SI
         Connecticut Careers Trainee (Engineering
S-001    And Relz1ted) (40 Hour)                      null      vif-97-8178    Kristi-Lyn   Sadosky         TW   y   F   NPC
         Connecticut Careers Trainee (Engineering
S-001    And Related) (40 Hour)                       null      Wal-40-6948    Alaysha      Walker          BA   y   F   NS
         Connecticut Careers Trainee [Engineering
S-001    And Relz1ted) (40 Hour)                      null      Wat-14-0429    Derek        Watson          w    N   M   NS
         Connecticut Careers Trainee (Engineering
S-001    And Relc,ted} (40 Hour)                      null      Whi--42-3509   Callie       Ditzion         w    N   F   NPC
         Connecticut Careers Trainee (Engineering
S-001    And Re/sited) (40 Hour)                      null      whi-54-4998    LaTonya      Brooks          BA   N   F   NS
         Connect·icut Careers Trainee (Engineering
5-001    And Relz,ted) (40 Hour}                      null      wil-98-4438    Sebrina      Wilson          BA   N   F   NS
         Connecficut Careers Trainee (Engineering
 >-001   And Related) (40 Hour}                       null      Yar-11-9981    Feruza       Yarmuhamedova   AP   N   F   NS
         Connecticut Careers Trainee (Engineering
 >-001   And Related} (40 Hour)                       null      You-22-8165    Michael      Young           TW   N   M   NPC
             Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 26 of 58




Smith, Eric D.

From:                             Smith, Eric D.
Sent:                             Monday, June 10, 2019 8:46 AM
To:                               'karlm79@icloud.com'
Subject:                          RE: Irony



Good morning Karl,
I see two Transportation Planner 1 postings on the Jobaps website, one closes today and the other closes 6/15. If you
believe you meet the requirements and are applying I will keep a copy of the posting number. You seem to be missing a
digit; I believe the posting you are referencing is #190528-8875FS-001. FYI, both may have the driver's license
requirement and travel.

Best Regards,
Eric

Eric D. Smith
Equal Employment Opportunity Director
Office of Equal Opportunity & Diversity
CT Department of Transportation
2800 Berlin Turnpike
Newington, CT 06331
Tel. {860) 594-2211
Fax: {860) 594-3060

-----Original Message-----·
From: karlm79@icloud.com <karlm79@lcloud.com>
Sent: Monday, June 10, 2019 8:29 AM
To: Smith, Eric D.<Eric.D.Smith@ct.gov>
Subject: Irony



Eric last night I saw a job transportation planner 1 job #190528-885FS-001 in transit and rideshare division I applied and
this is perfect for me. Please verify? It closes tonight Respectfully, Karl Mitchell
             Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 27 of 58




Smith, Eric 0.

From:                             Karl Mitchell <karlm79@icloud.com>
Sent:                             Tuesday, May 21, 2019 9:25 AM
To:                               Smith, Eric D.
Subject:                          Failure to comply with ADA!

Follow Up Flag:                   Follow up
Flag Status:                      Flagged


Eric Smith;
   Hello Sir, Thank you for reading my letter and I am sorry that it has come to this point.
My name is Karl Mitchell. I have been a member of GCEPD since April of last year and have unfortunately been disabled
since 2000, my junior year in college. Despite me being an advocate and a person, who has been "active." Certain
members of the CTDOT and CT Equality Office have refused to extend the ADA and it's protection, to me.
     I do not know, if it's ignorance, stupidity or laziness or down right discrimination, but as an individual who was
nominated to the United States Air Force Academy, out of high school by Senator Dodd (D-CT) I feel that I should do
everything I can before filing a Complaint with the EEOC.
          The facts are :
1) I am disabled
2) I have a BS in Engineering
3) I have a very spotty employment history.
4) I am a very active, dedicated, moral and logical person.

I have applied to multiple Engineering Trainee Career positions with the CTDOT and despite being "referred" based on
education am always being passed over for "Better Suited Applicants."
I respectfully ask that you make sure that the full coverage of the ADA be granted to me for a position, that I most
recently applied Connecticut Careers Trainee ( Engineering and Related) (40 hour) #190509-1993FS-001. I will be
waiting, your response.

Respectfully, Karl Mitchell
              Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 28 of 58




Smith, Eric D. (EEO)

From:                              Karl Mitchell <karlm79@icloud.com>
Sent:                              Tuesday, May 21, 2019 10:00 AM
To:                                Smith, Eric D.
Subject:                           Failure to Comply with ADA

Follow Up Flag:                    Follow up
Flag Status:                       Flagged



Mr. Eric Smith;
  My name is Karl Mitchell, I am contacting you as a last resort. I have been a member of the GCEPD since April 2018 and
as an Individual who is Disabled and holds a degree in Engineering, I believe that I deserve the full protection of the ADA,
when applying to a job.
    I have approached multiple members of the Committee and despite their insistence that they are an EE Employeer,
they fail to realize that Individuals who become disabled can not be expected to have Equal Opportunity because they
are disabled and things are not ideal.
   Well over the last year, the committee has not meet and I feel it necessary to contact you.
   As the ADA States an Individual who holds a degree in a field qualifies UTMOSTLY for a position, in that field and
deserves an opportunity to try that job. I respectfully request that you Eric Smith, as the ADA Coordinator of the Office
of Equal Opportunity and Diversity for a position at the CTDOT, that I recently applied #190509-199FS-001.
I look forward to your response.

Respectfully, Karl Mitchell
             Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 29 of 58




Smith, Eric D. (EEO)

From:                             Smith, Eric D.
Sent:                             Friday, May 24, 2019 12:13 PM
To:                               'Karl Mitchell'
Subject:                          RE: Failure to comply with ADA!


Good morning Mr. Mitchell,
I was doing a little research before responding. I see that the CT Careers Trainee position you applied to, #190509-
1993FS-001, just closed on May 17th. I spoke to Jennifer Brame in Human Resources and the process especially with the
new JobAps online system takes time, especially when there are a lot of applicants. I will monitor this as our c:iffice of
equal opportunity and diversity seeks to make sure persons with disabilities and other protected groups are included
and given opportunities to compete for positions. If you would like to discuss further, please give me a call at my
number below.

Have a nice weekend,
Eric

Eric D. Smith
Equal Employment Opportunity Director
Office of Equal Opportunity & Diversity
CT Department of Transportation
2800 Berlin Turnpike
Newington, CT 06331
Tel. (860) 594-2211
Fax: (860) 594-3060

-----Original Message-----
From: Karl Mitchell <karlm79@icloud.com>
Sent: Tuesday, May 21, 2019 9:25 AM
To: Smith, Eric D.<Eric.D.Smith@ct.gov>
Subject: Failure to comply with ADA!

Eric Smith;
   Hello Sir, Thank you for reading my letter and I am sorry that it has come to this point.
My name Is Karl Mitchel!. I have been a member of GCEPD since April of last year and have unfortunately been disabled
since 2000, my junior year in college. Despite me being an advocate and a person, who has been "active." Certain
members of the CTDOT and CT Equality Office have refused to extend the ADA and it's protection, to me.
     I do not know, If It's ignorance, stupidity or laziness or down right discrimination, but as an individual who was
nominated to the United States Air Force Academy, out of high school by Senator Dodd (D-CT) I feel that I should do
everything I can before filing a Complaint with the EEOC.
          The facts are :
1) I am disabled
2) I have a BS In Engineering
3) I have a very spotty employment history.
4) I am a very active, dedicated, moral and logical person.
              Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 30 of 58




I respectfully ask that you make sure that the full coverage of the ADA be granted to me for a position, that I most
recently applied Connecticut Careers Trainee ( Engineering and Related) (40 hour) #190509-1993FS-001. I will be
waiting, your response.

Respectfully, Karl Mitchell
            Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 31 of 58




Smith, Eric D.

From:                           Karl Mitchell <karlm79@icloud.com>
Sent:                           Sunday, March 24, 2019 2:10 PM
To:                             Smith, Eric D.
Subject:                        Engineer Intern (35 Hour) / 180720-3389es-001

Follow Up Flag:                 Flag for follow up
Flag Status:                    Flagged



Eric Smith;
        Hello, My name is Karl Mitchell, and I am desperately looking for a job and have been looking for an
Engineering Job ever since I graduated in 2005. I interviewed for an Engineering position, with the CTDOT
back in 2007 and didn't get an opportunity to perf01m the job. I recently applied to a Engineer Intern (35 Hour)
/ 180720-3389es-001 Position and desperately need your assistance in receiving an opportunity to perf01m the
job. I am a CT resident, who was nominated to the United States Air Force Academy, out of high school by now
retired Senator Christopher Dodd of CT.
        When I was a junior in college, I was diagnosed with pilocytic astrosytoma and underwent surgery. It
was during that surgery, that I lost my balance and was very lucky to survive. I didn't lose my ability to work or
my character. I returned to college, got my BS in Engineering and believe that I truly deserve a position with
CTDOT.
        I understand that Connecticut services a big area and I do not drive. However, there is no reason that I
can not take Uber or Lyft?
        This is an intern position and I realize that I am not in College? However, Ever since I graduated I have
not been given an opportunity to utilize my education do to restrictions or SSDI requirements. I am finally clear
of SSDI and would like nothing more
Than to be given a chance at a job with the CTDOT. Would you help me secure a position'?
Respectfully, Karl Mitchell
                Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 32 of 58




Smith, Eric D. (EEO)

From:                              Smith, Eric D.
Sent:                              Monday, July 29, 2019 8:33 AM
To:                                'karlm 79@icloud.com'
Cc:                                Petzold, Mary A
Subject:                           RE: Planner 1 Position


Good morning Karl,
Last week was busy and I did not have a chance to return your call, but I will try to reach you later today. I cannot
discuss the particulars of the interview, but I can share with you the role of our office in monitoring the recruitment
process.

Best Regards,
Eric

Eric D. Smith
Equal Employment Opportunity Director
Office of Equal Opportunity & Diversity
CT Department of Transportation
2800 Berlin Turnpike
Newington, CT 06331
Tel. (860) 594-2211
Fax: (860) 594-3060

-----Original Message-----
From: karlm79@icloud.com <karlm79@icloud.com>
Sent: Sunday, July 28, 2019 12:14 PM
To: Smith, Eric D.<Eric.D.Smith@ct.gov>
Cc: Petzold, Mary A <Mary.Petzold@ct.gov>
Subject: Planner 1 Position

Eric
   I understand that the interview is over but I hope that before a final decision Is made, you would allow me to get one
point across specifically because I was totally blind sided with the requirement of a valid drivers license, which you
advised that a reasonable accommodation was able to be made.
   Anyways, the CTDOT has a responsibility to represent all citizens of Connecticut and I am qualified for this position
with a reasonable accommodation. Also, I represent a very small but vital percentage of the population. I believe that if I
was employed with the CTDOT, then an oversight like the non-handicapped accessible commuter trains would not have
happened. I can only hope that you consider this position before any decisions are made?
Respectfully,
Kar! M!tche!!
       Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 33 of 58




    STATE 0F CONNECTICUT                                       subject:     State Application Process
DEPARTMENT OF TRANSPORTATION

            Memorandum                                          date:      October 30, 2017



to: All Employees                                               from:       Vicki Arpin
                                                                            Agency Human Resourc s Administrator


PERSONNEL MEMORANDUM NO. 92-4 (REISSUED FROM July 6, 2015)

Competitive classifications in Connecticut State Service require an application through the State JobAps system
to detennine your eligibility for appointment.

State jobs are posted on the Department of Administrative Services (DAS) JobAps website and also on the DOT
Announcements page in Outlook. To apply for a job you must first have submitted a completed Master
Application on the DAS JobAps website, which will then be used when applying for all job openings in the
future.

Once the Master Application is completed, it can be attached to each job that you wish to apply for. In order to
qualify for a job, you must meet the required general and special experience as well as any special requirements.
Each job announcement contains the specific requirements for the classification and the deadline to apply.

Please Note: (1) To qualify, the required experience must have been the primary focus of your job; (2) time in
part-time jobs will be prorated to its full-time (40 hours per week) equivalent; and (3) internships completed as
patt of an educational program will not be counted towards meeting the General or Special experience if your
education is considered under the Substitutions Allowed.

Submitted applications are reviewed to ensure that applicants meet the experience and training and that all
required materials are submitted. Applicants will be sent notifications, by the JobAps system, to their personal
email regarding their application status. If you are denied, it is imperative that you follow any appeal instructions
fully, accurately and promptly. Please contact your Human Resources liaison immediately if you have questions.

Questions regarding this policy or process should be directed to your Human Resources liaison, as applicable.
            Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 34 of 58




                     STATE OF CONNECTICUT                          subject:         Position Refill, Posting, Interview
                                                                                    and Selection Process
    DEPARTMENT OF TRANSPORTATION

                 Memorandum                                        date:            November 2, 2017


to: All Employees                                                  from:            Vicki Arpin
                                                                                    Agency Human Resource


PERSONNEL MEMORANDUM NO. 2005-4 (Revised).

This memo supersedes PM 2005-4, dated October 14, 2015, and replaces all previous versions of the attached forms
referenced below.

When a position becomes vacant, the Manager of the unit discusses refill options and appropriate classification
with Human Resources. Human Resources will enter the appropriate transaction in CORE-CT to request refill
authorization. The request for refill and/or reclassification must include the position number, unit name and number,
detailed justification for refill, identification of the job duties, table of organization demonstrating the unit
reporting structure, date vacated and reason, how the work was performed previously, the previous incumbent, any
special funding information and other information as may be required by the Department of Administrative Services or
Office Policy and Management.
If the proposal is for reclassification of the position and incumbent, Human Resources will ensure that all the
provisions required through DAS General Letter 226 are completed and included as necessary.

Once the request has been approved within the Department, it will be evaluated in accordance with any
applicable criteria for seeking approval from DAS, OPM and the Governor's office. If approved, Human
Resources will enter the necessary transaction in CORE-CT. Once the CORE transaction is approved for refill
by DAS and OPM, Human Resources will work with the hiring manager/supervisor regarding the appropriate
posting, interviewing and selection process in accordance with DOT HR'S Interview Panel Guidelines (Rev. 11/2017).

Human Resources will approve the selection report and forward to Affirmative Action, who will sign for receipt of
the document, retain a photocopy and return the original to the HR.Administrator.
If Affirmative Action requires futther review of the selection, a meeting with the Manager and HR Liaison will
be scheduled for clarification. This can be accomplished via phone, fax or in person. Should there continue to be
concern over the selection, the HR Administrator and Director of Equal Opportunity will meet with the Bureau
Chief for resolution.
After the approval of the selection report, Human Resources will conduct a background check, For new hires,
this consists of verification of current/previous employment, and a public records search through the State Judicial
website and Correction website, For internal promotions, the background check consists of a personnel! file
review a11d disciplinary history. After the background check has been completed, Human Resources will confinn
approval of the position in CORE-CT and obtain final confinnation of the SEBAC/Reemployment obligations
and DAS Certification prior to making any offer. Human Resources will notify the hiring Manager and make the
offer to the selected candidate. The Hiring Manager will develop the PER-S form.

Human Resources will coordinate the effective date and initiate a written confirmation letter. The confirmation letter
should include an effective start date, title, salary, where and when to report, I-9 requirement notification, information on
documentation or infonnation that will be needed on the first day of employment and the Ethics confirmation. Wh~re ·
applicable, the offer will be conditional pending the results of a DMV background check, drug screening and physi¢al
exam.
         Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 35 of 58




Job Duties Questionnaire
Essential Job Functions Form
Interview Selection Report Form
Maintenance Interview Form (New Hire/Inter Agency)
Maintenance Interview Form (Intra Agency)
  Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 36 of 58




                                 GUIDELINES FOR INTERVIEW SCHEDULING AND
                                         SELECTION (Revised 11/2017)



Human Resources Role:

   1. Human Resources (HR) verifies refill authority.
   2. HR reviews SEBAC/RM requirements. At any point in the recruitment process a SEBAC/RM
      candidate may be identified who has greater rights to a position and therefore will take
      precedence over any selection process.
   3. HR reviews the essential functions of the job und uny specific selection criteria for the positiou
      with the hiring manager to determine appropriate posting information.
   4. HR will work with the DAS liaison to develop a recruitment plan and initiate the JobAQS process
      for posting and recrnitment.
   5. HR will complete the following action steps in JobAps:
          a) Send notification to all candidates regarding their candidate status.
          b) Work with the hiring manager to determine any necessruy clru·ifying or supplemental
              questions that will assist in identifying the appropriate interview pool ensuring that selection
              for interview is done without discriminating against any particular race/sex group.
          c) Enter the interview scheduling times for candidate responses.
          d) Enter ongoing candidate status changes as the interview/selection process unfolds.
   6. The Interview Panel Lead will review Personnel Memorandum 2005-4, the Interview Selection
      Report, "Determining the Best Qualified Candidate for the Position" and these Guidelines with
      each panel member, as well as the most current goals from the Department Affomative Action
      Plan.
   7. HR will ensure all candidates identified for interview are eligible and meet any posted, job
      specification or contractual criteria for eligibility.

Interview Panel Role:

   1. There should be a lead interview panel member who coordinates and implements these
      guidelines. Typically, the lead panel member is the hiring manager. The panel should consist of at
      least 2 people and diversity in the panel members is preferred when possible. The lead panel
      member notifies HR of the panel members.
   2. The lead panel member will coordinate development of the opening statement, ground rules for
      the interview, interview questions and acceptable responses with HR. They may review the job
      specification and /or essential functions of the job to develop questions. Interview questions
      should be "behavioral based" to the maximum extent possible but questions do not have to be
      exclusively "behavioral based". In behavioral interviews, the interviewer asks candidates to recall
      specific instances where they were faced with a set of circumstances, and how they reacted.
      Typical behavioral interview questions are:

           a) "Tell me about a pl'Oject you wol'ked on where the requirements changed midstream.
              What did you do?"
           b) "Tell me about a time when you took the lead on a prnject. What did you do?"
           c) "Describe a time you had to work with someone you didn't like."
           d) Tell me about a time when you had to stick by a decision you bad made, even though it
              made you very unpopular."
           e) "Give us an example of something particularly innovative that you have done that made a
              difference in the workplace."
           f) "Have you ever witnessed a person doing something that you felt was against company
               ........... 1; ......... ~') ,1th..-.f. ...1;..-1 ,, ...... u   ~ .... .......... A   ...,,t,.,...,()H
Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 37 of 58




3. The lead panel member will cool'dinate intel'view scheduling availability with the panel. HR will
   enter the interview time options into the JobAps system for candidate scheduling.
4. The lead interview panel member will notify Affirmative Action (AA) prior to scheduled dates
   for the interviews so that Affirmative Action can arrange to observe the interviews.
5. The panel members should review the appropriate labor contract, if applicable, and be familiar
   with any terms or conditions relevant to the selection process.
6. If the posting requires additional materials, such as performance appraisals, the panel members
   should determine how the additional materials will be considered in the selection decision.
7. The lead panel member will be responsible for reviewing application materials in the JobAps
   system and provide information to the panel members.
8. The interviews should be conducted in the same manner for every candidate. As best as can be
   accomplished, questions need to be asked by the same person and in the same order and same
   manner for each candidate. At the start of each interview, panel members should introduce
   themselves and read the prepared introduction statement to each candidate. Included with this
   introduction statement should be a statement that advises the candidates to answer each question
   to the best of their ability and to assume that none of the panel members know anything about
   them. When AA and HR representatives are sitting in to monitor/observe, they need to clearly
   introduce themselves as not being a part of the panel, but rather that they are there to monitor the
   process of the interview. They must also confirm they will not be evaluating the candidates nor
   having any input into the selection at all.
9. Follow-up questions are permitted to clarify a response but !!2! to lead the candidate.
      An example of an impermissible leading question would be to prompt a candidate who is
      struggling to provide an example of project management by saying, "How about your experience
      handling project X?" An example of a clarifying question would be to ask a candidate that just
      answered the question by saying they managed project X by saying, "Can you explain what you
      did on project X", or "What do you mean when you say you managed project X?" Both these
      questions are acceptable as they provide clarification for the interview panel to better evaluate the
      response in order to compare candidate qualifications. Interview panelists need to be sure that
      similar clarification questions are asked of all candidates who respond similarly.
10.   If a time limit has been set for the interview, it should be stated and enforced.
11.   If the panel chooses to provide written interview questions for the candidates to read during the
      interview, the questions must be similarly provided to all candidates. It will be the panel's
      responsibility to ensure that candidates do not remove the interview questions from the interview
      room and to collect any notes the candidate may have written to themselves about the question
      content. A candidate is able to bring materials to the interview that demonstrates a work product;
      however, the candidate cannot bring reference materials to use in responding to questions.
12.   The final interview question should provide an opportunity for candidates to share any
      information that wasn't conveyed through their interview responses, for example, "Is there any
      additional information you would like to offer for consideration?" The panel may provide an
      opportunity for the candidate to ask questions which typically relate to the expected timeframe for
      a selection decision. Questions from the candidate regarding the selection criteria, comparison of
      candidates or the candidate's pe1formance in the interview are inappropriate at the time of the
      interview.
13.   The panel must inform candidates that they cannot share information regarding the interview
      questions and/or responses during the selection process.
14.   Lead Panel Member provides candidates with Policy EX.0-26 "Employment of Relatives";
      Governor Malloy's ethics letter and sign off; Guide to Code of Ethics; and Request for
      Information from Employer forms (external candidates). Completed forms are retained with the
      recruitment file.
15.   Panel members should be writing down each candidate's actual response/answer to the questions
      to enable them to determine who is the most qualified. Panel members should not record a
      personal opinion about the responses; however, known inaccuracies or other factual comments
      rA1Qte:.vi tn fhA   t't'i~"t"ll"\t'1CACI fl-::ttt   otitl c;,hn:nl..-1 'h,,, fn,..h,.tle-A ,u11'h -1-h.o. ;,...+a ..... ,!.-."u   -,....4.,..,.,.   .-..-A t.. .............. _._.,,.   --·...t. __ JJ
   Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 38 of 58




After All Interviews Have Been Completed:

Tltere sltou/d he NO discussion regarding any of the candidates until the end ofall interviews and only
AFTER each panel member has independently ranked tlte top ca1tdidate(s).

        1. At the conclusion of all interviews, the panel members should review their notes, the
           applications and any other materials of each candidate independently of the other panel
           members and identify their recommendations for the top candidate(s) in order of first, second
           or third choice (when possible) and in consideration of any terms and/or conditioni, (i.e.,
           seniority) specified in the labor contract as appropriate.
        2. If the selection is a lateral transfer, selected by seniority or governed by
           SEBAC/Reemployment or a collective bargaining agreement, it should be noted on the
           selection report.
        3. Once the panel has independently identified their top choice(s), they then compare their
           selections with each other. If the panel is in agreement, there is little need for discussion; with
           the exception of preparing the narrative documentation for each of the interviewees.

If there is disagreement, then the panel will collaborate to reach a consensus of the top candidate(s).

Preparing the Interview/Selection Report:

        1. The Lead Panel Member coordinates the completion of the Interview Selection Report (ISR)
           and ensures the comments on the ISR reflect the consensus regarding the candidates of the
           panel. All panel members sign the ISR prior to submitting to the HR liaison for review.
        2. All applicants, whether or not interviewed, must be listed on the Interview Selection Report.
        3. Avoid using words such as: "limited", "some", "excellent" when writing up the selection
           report without providing the facts to support their usage. Instead, explain the actual criteria
           utilized to make the judgment that the qualification is "limited" or "excellent", etc. The panel
           needs to be specific as to just what it is that makes the person "limited" or "excellent".
                For example: "Limited knowledge of policy and procedure" is not acceptable while
                "Candidate had limited knowledge of policies in that he was able to identify the existence
                of a policy but not its specific contents or purpose" is acceptable OR "Limited ability to
                operate equipment" is not acceptable while "Candidate recently acquired CDL but
                has no relevant work experience driving" is acceptable.

After Approval of the Interview/Selection Report:

        1. HR obtains SEBAC unit approval.
        2. HR completes background checks as appropriate.
        3. Job offers are made by the HR liaison.
        4. Lead Panel Member gathers all panel member's notes and candidate application materials to
           be retained with the interview selection repo1t in the recruitment file in HR. The interview
           panel should be prepared to provide feedback to candidates inquiring about their non~
           selection by giving examples of interviewing challenges and possible guidance for future
           interview activity. The panel members do not have to review each and every question and
           response with the candidate.
        5, HR and the Lead Fane! Member ensure the job posting, interview questions and acceptable
           responses, and other material related to the recrnitment process are included in the
           recruitment file and retained by HR for record management.
        h    Aftt-w J-fR   t"r"'l,;ilr12-<--   fh.ia   1nh   Af'f°"l.il.'f• n'f,-\rl   ;+ 1r n,....-.....,...,.+ro....1   I...TYl ~,.... .... ,.:t,.. 1.... .u. ...........   .t..~   •   ..
Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 39 of 58




      Determining the Best Qualified
        Candidate for the Position




         A Guide to assist you with the completion of
               the Interview Selection Report



            An Affirmative Action/Equal Opportunity Employer
Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 40 of 58




                          State of Connecticut
                      Department of Transportation
                    Office of Human Resources

                     Glossary of Terms
   1.   Applicant- a job seeker looking for employment with
        the State of Connecticut Department of Transportation.

   2.   Candidate- an applicant for the job who is qualified and
        eligible to be appointed.

   3. EEOC- Equal Employment Opportunity Commission,
      the Federal government enforcement agency that
      investigates discrimination complaints.

   4. CCHRO- Connecticut Commission on Human Rights
      and Opportunities, the State enforcement agency that
      investigates discrimination complaints.

   5. Job Selection Criteria- Elements utilized in selecting a
      candidate for an employment opportunity:

          • job description, skills and abilities that are
              necessary to meet the job requirements
          • background checks
          • oral interview
          • review of recent performance evaluations
          • educational requirements
          • certifications or licenses
          1111
              years of experience (in operating specified
              equipment, trade or job field)
          111 demonstrated ability to operate equipment or
              perform trade (successfui compietion of practicum)
Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 41 of 58




                           State of Connecticut
                       Department of Transportation
                     Office of Human Resources

           The Interview Selection Report
The interview selection report identifies who is the best qualified
candidate for the position and tracks all applicants through the
selection process by identifying the step at which they were no longer
considered a candidate for the employment opportunity.

In the selection process, if candidates are equal in all areas of
consideration, the offer of appointment should be made to goal
candidates.

The Office of Equal Opportunity and Diversity needs information from
your interview report for preparation of the State and Federal
Affirmative Action Plans for the Connecticut Department of
Transportation.


The Office of Human Resources may deny an applicant
admission to the interview because the applicant:

   • Does not meet the minimum job specification requirements.
     If so, state the requirement that has not been met.
   • Lacks the required licenses, certifications, degrees, etc.
     If so, state the requirement that is lacking.
   • Lacks work related experience based upon the job specification
     or identified essential functions of the job. If so, state specifically
     what work related experience is lacking.
   • Has documented disciplinary and/or attendance history that
     eliminates them from the candidate pool.
   • Does not have the required length of work related experience to
     meet the minimum criteria.
   • Is not on a DAS certification list for competitive postings or not a
     lateral transfer.
   • Submitted an incomplete application package.
Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 42 of 58




                            State of Connecticut
                        Department of Transportation
                      Office of Human Resources

   • Is subject to collective bargaining agreement restrictions for
     eligibility and transfer. (ex., NP-2 contract- a request for lateral
     transfer will not be accepted when an employee received an
     employee-initiated transfer within the previous 12 month period
     of the posting date of the open position).


                        Selection Criteria
When the Interview Selection Report is prepared, you must
include selection criteria that led to the selection of the
candidate.

The candidate's skills, education, work related experience,
responses to the interview questions, performance
evaluations, and references could be factors in the selection.

Explain in a clear and concise manner why you selected one
individual over another with specific examples of what made
them the best qualified or less/not qualified.

  Seven major areas the Interview Selection Panel
     should consider in selecting a candidate:
   1.   Job specification qualifications, including requirements for
        education, knowledge, skills, experience, and special
        requirements.
   2.   Recent performance evaluations.
   3.   Review of the application for the position.
   4.   Recent and documented attendance history.
   5.   Background checks and/or references.
   6.   Recent and documented disciplinary history.
   7.   Candidate's overall behavioral and technical responses in the
Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 43 of 58




                          State of Connecticut
                      Department of Transportation
                   Office of Human Resources

  Possible reasons an applicant or candidate is· not
     selected for the employment opportunity:
Compare the qualifications of each candidate with the
identified non-discriminatory job selection criteria to
determine the best qualified individual for the position. As
you make this comparison, review and note the reason(s) a
candidate was not selected:
   • Lacks work related experience established by the non-
     discriminatory job selection criteria.
     Be specific.

   • Did not know answers to the interview question.
     Interviewers' notes must state which questions were not properly
     answered or why the responses were deficient.

   • Has difficulty working with co-workers.
     Must be based on documented Performance Evaluations or
     disciplinary actions.

   • Has attendance discipline.
     Discipline for attendance that does not include FMLA or
     worker's compensation, must be documented, to include a
     "Medical Certificate Requirement" or documentation on
     Performance Evaluations.

   • Recent Performance Evaluations are less than satisfactory.
     Identify, from the documentation, the less than satisfactory
     behavior(s).

   • Does not complete work assignments in a timely or accurate
     manner.
     Must be based on documented Performance Evaluations or
     disciplinary actions.
Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 44 of 58




                                            State of Connecticut
                                        Department of Transportation
                                 Office of Human Resources

   • A history of or recent disciplinary actions.
     Must be based on documented Performance Evaluations or
     disciplinary actions.

   • Poor references.
      Must be based on documentation.

   • Confrontational or challenging during the interview.
     Behavior must be reflected in the interview notes.

   • Lacks interpersonal skills.
     Provide examples that have been documented. Explain how the
     candidate's conduct, during the interview, demonstrated this
     and how that conduct was evaluated.

   • Does not have as much experience as the selected candidate in the
     following area(s).
     State what areas of experience are lacking and specify the years
     of experience or candidate's level of proficiency compared to the
     selected candidate. (Be sure the experience of the selected
     candidate is clearly identified).

   • Lacks knowledge, experience, skills, certificates and/or degrees.
     State specifically what is lacking.

   • Deficient skills defined by the employment opportunity posting
     and/or selection criteria.
     State how this was determined.

   • Has difficulty receiving direction from his/her supervisor.
     Must be based on documentation.

  • The collective bargaining unit agreement contains specific
     language regarding selection of the candidate.
      <::t::1tA thA   l"'At'l-f-'1"::31'-f-   1'.l1"'1iTI1'.lrtO
Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 45 of 58
Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 46 of 58




                           State of Connecticut
                       Department of Transportation
                     Office of Human Resources

               Candidate Selection Justifications
Interview panel members must include identifiable or quantifiable
reasons why a candidate is considered excellent or significant in their
justifications for selection. CHRO expects the agency to give more
attention "to the reasons why candidates for employment or
promotion were or were not hired or promoted. Examples of phrases
and adjectives that may be subjective are "outstanding", "significant",
"well spoken", "less", "appropriate", "interpersonal skills",
"communication skills", and "extreme confidence"."

    Examples of acceptable/unacceptable language for
     documentation on Interview Selection Reports:

          Acceptable                             Unacceptable
Candidate has 2 years experience         Limited experience
compared to 16 years of
experience of the selected
candidate.

Candidate experience has been            Limited experience
primarily in a support capacity
with no independent judgments
or decision making.
Demonstrated good oral and               Demonstrated good
written communication through            communication
public meetings, drafting
correspondence relative to
legislative proposals and assisting
with writing a manual.
Candidate was unable to answer           Limited k_nowledge
several questions and provided
little detail regarding questions
1&7.
Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 47 of 58




                         State of Connecticut
                     Department of Transportation
                   Office of Human Resources

Submit your Interview Selection Report to the Office of
Human Resources in accordance with Personnel
Memorandum 2005-4. Once approved, it will be forwarded to
the Office of Equal Opportunity and Diversity for monitoring.

The Office of Human Resources and/or the Office of Equal
Opportunity and Diversity are always available to provide
technical assistance to all Bureaus regarding completion of
the Interview Selection Report.
    Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 48 of 58




                    CONNECTICUT DEPARTMENT OF TRANSPORTATION

·~-
       '   .   .



                                                                              POLICY NO. EX.O.-3
                                                                                 February 27, 2019




SUBJECT: Affirmative Action Policy

As the Commissioner of the Connecticut Department of Transportation (Department), I pledge my
full support to the principles of equal employment opportunity and affirmative action. I assume
full responsibility for insuring that all programs, employment, and promotional opportunities
within the Department will be conducted in a non-discriminatory manner and consistent with the
program goals and timetables established in our Affhmative Action Plan. I expect the full
cooperation of every member of the Department in implementing this policy and in sharing in the
l'esponsibility of meeting our immediate and necessary agency objectives of affirmative action and
equal employment opporttmity.

Discrimination is embedded in our Nation's history. Unless consciously addressed, the present
effects of past discriminatory practices will continue to exist. We recognize that to overcome past
discrimination and achieve equal employment opportunity for everyone, there must be a specific
program and action plan.that addresses and measures our effo1ts and success. Federal and State
equal employment opportunity and affirmative action laws have been enacted in response to this
histol'y of discrimh1ation, In accordance with these applicable laws and regulations a11d as an
essential part of our fundamental operating policy, we have developed an Affirmative Action Plan,

Affirmative action means positive action, unde1taken with conviction a11d effort to overcome the
present effects of past practices, policies or barriers to equal employment opportunity. Affirmative
.action to implement this policy shall apply to all aspects of the. employer/employee relationship,
including, but not limited to, adveliising, recruitment, hiring, training, reclassification, promotions
benefits, compensation, discipline, termination, layofft terms and conditions of employment. It is
the policy of the Department to implement the prinoiple of equal employment opportunity fl.nd
affirmative action by providing employment and advancement opportunities solely on the basis of
potential, ability, and job related skills. Successful achievement of Equal Employment
Opportunity/Aftit'mative Action goals will provide benefits to the Department through :fuller
     Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 49 of 58




Equal employment opportunity is employment without consideration of an individual's protected
class status of age, ancestry, color, genetic infonnation, learning disability, marital status, mental
disability (past or present), intellectual disability, national origin, physical disability, race,
religious creed, sex, pregnancy, sexual harassment, gender identity or expression, sexual
orientation, veteran status, criminal record (in state employment or licensing) 01· previously
opposed discrimination unless provisions of Connecticut General Statues §§ 46a-60(b),46a-80(b),
or 46a-81(b) are c_ontrolling or there is a bona fide occupational qualification excluding
individuals. Employees whose jobs bring them in contact with reproductive hazards are also
protected under this policy statement.

Additionally, the Department recognizes that sexual harassment is a fonn of sex discrimination,
Unwelcome sexual advances, requests for sexual favors, and other verbal or physical conduct,
which are used as a condition of employment and/or create an intimidating, hostile or offensive
working environment is a violation of both State and federal equal opportunity laws.

It is the Department's policy that aH employees, volunteers, contractors, subcontractors, vendors,
visitors, parties, and others have a right to woi-k and be in an environment free of discrimination,
which encompasses freedom from sexual harassment. Sexual harassment undermines the integrity
of the workplace and the personal dignity of the individual and will not be tolerated.

The Department has established a separate comprehensive Sexual Harassment Prevention Policy
and Reporting Procedure.                                                                                                                                                        If·
We also recognize the hiring difficulties experienced by individuals with disabilities and by many                                                                              i
                                                                                                                                                                                j
                                                                                                                                                                                l
older persons. In order to ensure the full and fair utilization of these persons in our workforce, we
will set program goals for action as necessary.

The Department's Oflice of Equal Opportunity and Diversity will continue to use viable
affinnative action measures in all stages of the employment process in accol'dance with Chapter X
(46a-68-87) of its Affirmative Action Plan.

As Commissioner, I pledge that se1-vices and progrnms of this agency will be provided in a fair
and impaitial manner consistent with aflhmative action. All education and training pmgrams
conducted by this agency will be open to qualified persons. Each contractor, supplier, union, or
other cooperative agency with which we do business shall support this policy by complying with
applicable State and federal equal opportunity laws, l'egulations, guidelines, and executive orders
prohibiting discrimination. The Department shall not be a party to any agreement or contract•
which has the effect of sanctioning discriminatory practices. I expect all supervisory personnel to
AAl~Pt'f.' tr. th1c:, f'l'IA.,AAt.-. 1-,v f'.At'l'\111'1(')'   ..,,,t thAit' Atf'l1•mAth1f.'. Af'f1r,t1 t',..,.,,....,.,;J..jJH;..,c,   a .. ,.,..-,. .(.',..,.fl.. :,. +'hln
   Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 50 of 58




plan, with the same vigor and effectiveness as all of their other responsibilities. In evaluation of
all supervisors, performance of affirmative action responsibilities will be of prime consideration.

No employee shall be coerced, intimidated, or retaliated against by the agency 01· any person for
perfonning any of the duties recited in this section. Any person so aggrieved may file a complaint
with the Office of Equal Opportunity and Diversity, and/or with the Commission on Human Rights
and Opportunities, provided that nothing herein shall preclude disciplining or discharging an
employee for just cause. If you repo1t an ·alleged incident of harassment or discrimination and
believe that you are being retaliated against as a result, you should report this to the Office of Equal
Opportunity and Diversity. However, if you lmowingly make a false accusation under the Equal
Employment Opportunity/Affirmative Action Policy, you will be subject to appropriate
disciplinary action up to and including termination.

Our policy is posted and distributed annually to all Department employees. All Department
employees have the right to review and comment on the Depa1tmenfs Affirmative Action Plan.
Copies of the Affh1native Action Plan are kept in the Office of Equal Opportunity and Diversity
and the Department's Office of Human Resources. Mr. Eric Smith, Equal Employment
Opportunity Director, has been assigned affi11native action responsibilities. He can be reached at
(860) 594-2211. The office is located at the Department of Transportation, 2800 Berlin Turnpike,
Newington, Connecticut.


(This Policy Statement st~persedes Policy Statement No. EX.O.-3 dated Febrnary 6, 2017)
   Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 51 of 58




                     CONNECTICUT DEPARTMENT OF TRANSPORTATION

                                   CP@[10@W ©11£t:r~Gill~~


                                                                                      POLICY NO. EX.0.~17
                                                                                            February 27, 2019


SUBJECT: Americans with Disabilities Policy

It is the policy of the Connecticut Department of Transportation (Department) not to discriminate against
qualified individuals with disabilities in any of its employment practices, programs, services, 01· activities,
and, accordingly, to comply with the Americans with Disabilities Act (ADA) of 1990, as amended, and
Connecticut General Statutes § 46a-60.

Under the ADA, an individual with a disability is any person who (1) has a physical or mental impairment
that substantially limits one 01· more majot· life activities; (2) has a record of such impairment; or (3) is
regarded as having such impairment.

Reasonable Accommodation§

The Department will reasonably accommodate the known physical or mental limitations of an otherwise
qualified individual with a disability, unless the accommodation would impose an undue burden. The
.Department will make every reasonable effort to determine and provide the appropriate i·easonable
accommodation to a qualified individual upon request. The Department, in its discretion. may require the
individual to provide additional information about his or her disability or limitations and the need for an
accommodation. The ADA does not require the Depat'tment to take an>: action that would fundamentall}!
alter the natul'e of its programs or services, or Impose an undue financial 01· administrative but·den.

Reasonable Accommodation Process

 1, If a qualified applicant or employee wants to request an accommodation, adjustment 01· change at work
    for a 1·eason 1·elated to disab!Uty (taken together, 11accommodation")t the employee or his or her
    representative (e.g.• family member, f!'iend, or health professional acting on behalf of the employee)
    must inform the employee's Supervisor, Manager or the Human Resources Administrator, To request
    an accommodation, the employee may use 11plain English" and need not mention the ADA or use the
    phrase "reasonable nooommodation'', The employee need not disclose the medical condition to the
    Supervisor or Manager when requesting an accommodation; however, the medical condition is to be
     disclosed to the Office of Human Resources at the appropriate stage of the requesting process, Once
     aware of a situation that may be the 1·esult of a medical condition that could qualify ,mder ADA, the
     Supervisor, Manager, or Human Resources Administrator should present the employee with a copy of
     the Department's ADA Policy and Request for Accommodation Fot'm to initiate the formal process.
    Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 52 of 58




 2. The request for an accommodation triggers the start of what is known as the 11 interactive process"
    between the qualified employee and the Department. The interactive process is informal, with the
    employee and the Department acting in good faith, to identify the precise limitations resulting from
    the disability and potential reasonable accommodations that could overcome those limitations.

 3, Any qualified employee or his or her representative may request a reasonable accommodation for such
    employee with a disability by completing the form entitled "Employee Request for Accommodation
    Under the Americans with Disabilities Act and the Connecticut General Statutes11 (Form) (see
    attached), along with a copy of the job specification for the position for which the employee is seeking
    accommodation,

  4. Submission of the Form to the Employee's Supervisor or Manager initiates a review by the Supervisor
     01· Manager of tlie essential functions of the job to detennine the operational impact> if any, of the
     request. The Supervisor or Manager may discuss the request with the employee to clarify what is
     being requested and needed. The employee does not have to disclose confidential medical infol'mation
     to the Supervisor ot· Manager. The Manager should also confer with the Office of Human Resources
     regarding the reasonableness of the accommodation l'equest. The Supervisor 01· Manager will
     complete the operational impact statement section and forward the form to the Director of Human
     Resources. The Human Resources designee will contact the employee to continue the interactive
     process and ask the employee to complete the top section of the second page of the Form, provide
     associated medical ce1tification, propose any accommodation and provide any cost estimates, etc.

  5. The Human Resources Administrator will review the Fo1m, the attachments and information from the
     interactive process discussions to make the decision to approve or deny the request on behalf of the
     Depmtment. In the event of a denial, an appeal of the decision may be made, in writing; to the Office
     of Equal Opportunity and Diversity, P.O. Box 317546, 2800 Berlin Turnpike, Room 2225,
     Newington, CT 06131.

Qualified individuals with a disability who require an auxiliary aid or service for effective communication,
or a modification of policies or procedures to participate in a program, service or activity, shotdd contact
the Human Resources Administrntor at (860) 594-3100 for assistance in coordinating the requested
accommodation.

Mr. Eric Smith, Equal Employment Opportunity Director, is responsible fol' all Department Affirmative
Action activities and investigations of discrimination complaints pursuant to the federal and State laws
listed in the Affirmative Action Policy Statement. The Department's Affirmative Actlon Discl'imi11ation
Co111plait1t Procedure also applies to alleged violations of the ADA. You may 1·each Mr. Smith at the Office
of Equal Opportunity and Diversity (OEOD) by phone at (860) 594-2211 or by fax at (860) 594-3060. The
email address is e1fo,d.smith@ct.gov, and the mailing address is Connecticut Depal'tment ofTranspo1'tation,
P.O. Box 317546, 2800 Berlin Turnpike, Newingj:011, CT 061.31. The Department's Internal Complaint
Pl'ocedure does not preclude the filing of a complaint with the Connecticut Commission of Human Rights
and Opportunities or the Equal Employment Oppo11unity Commission within 180 days of the alleged act
of discrimination. Any individual requiring an altemative format fol' filing a complaint should contact the
OEOD.

The Depa11ment is committed to equal opportunity fo1• qualified pel'sons with disabilities and their right to
participate 111 the mainstl'eam of American life. All managerial and supervisory personnel are expected to
demonstrate this commitment in the discharge of theit· duties and responsibilities under the law.
    Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 53 of 58




NO RETALIATION
Any employee or applicant that exercises his or her rights under the ADA or § 46a-60 of the Connecticut
General Statutes will not be subjected to retaliation, coercion, intimidation, threats or harassment. Any
employee who feels he or she is being retaliated against fol' exercising his or her rights undet· this policy
should contact Mr. Eric Smith at (860) 594-2211 for resolution or investigation of the matter.

(This Policy Statement supersedes Policy Statement No. EX.0.-17 dated December 2 , 2016)




 Attachment
      Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 54 of 58




                                 REQUESTFORACCOMMODATION UNDER THE AMERICANS
                                            WITH DISABILITIES ACT AND
                                        THE CONNECTICUT GENERAL STATUTES


Employee Name (Print):
Position Title:
Work Location:
Hours of Work:

PLEASE COMPLETE THE FOLLOWING AND SUBMITITTOYOUR WORK LOCATION
MANAGER FOR REVIEW:

In order to consider your request, please provide a complete written explanation ofthe type of accommodation
you are requesting in order to perform the essential ftmctions of the above position and how the
accommodation will enable you to perform those functions. You are NOT required to disclose your medical
condition or nature of your disability to your Supervisor or Manager.




 Employee S i g n a t u r e : - - - - - - - - - - - - - Date: - - - - - - - - - - -



REVIEWED BY MANAGER
Manager signature: _____________                               Date: ___________

Pl'intName:


Indicate operation~l 1mpact, if any:




MANAGER WILL SUBMITTHEFORMTOTHEHUMAN RESOURCES LIAISON. EMPLOYEE
mH .T. RF. 'RROTJTRRD TO COMPLETE THE NEXT SECTION AND PROVIDE THE
         Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 55 of 58




Describe how your condition, without an accommodation, limits your ability to perform the essential
functions of your job. Be as specific as possible.




Describe how you1· condition affects your ability to perform a major life activity(ies). Major life activities
are: seeing, hearing, breathing, walking, smelling, caring for yourself, thinking, working, performing
manual tasks, eating, sleeping, standing, lifting, bending, speaking, reading, concentrating, or
ci 1uununicating.




Employee signature:                                                                                    Date: ___________________ _


Print Name:

APPROVED:
Human Resources Administrator:                                                                         Date:
                                                            --=s1=aN'""'A1=uR=E,------                         ----------
Print Name:

Comments:




DENIED:
Human Resources Administrator:-------,==..---- Date: _ _ _ _ _ _ __
                                                                                           SIGNATUR&


Pl'intName:

Comments:




If DENIED, employee has the right to appeal the decision to the Office of Equal Opportunity and
Diversity, P , 0, Box 3 1? 546, 2800 Berlin Turnpike, Newington, CT 06131, (Phone: (860) 594-
2211 ). The appeal must be submitted in writing within 10 working days of the denial along with a
copy of this denial fol'm.

J.J..t..--1-•••-•-"-- - -   -••M-••-••••!-J.-,   i"i.1.-L ...   'f~.f•   r:"1,,   •-!~-•-"•!•
             Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 56 of 58

                                                                   P-4 FS 40 Hour Pay Plan Effective 07101/'2019

  Plan Group Period     Step 1       Step2        Step3         Step4         Steps        Step6         St:ep7        Ste12 8
   FS   11   Annual    $40,472.00   $41,704.00   $42,945.00    $44,175.00    $45,447.00   $46,737.00    $48,038.00    $49,244.0(
             Bi-Wk      $1,550.66    $1,597.86    $1,645.41     $1,692.53     $1,741.27    $1,790.69     $'1,840.54    $1,886.7!:
             Daily        $155.07     $159.79       $164.55       $169.26      $174.13      $179.07        $184.06       $188.6E
             Hourly        $19.39       $19.98       $20.57        $21.16       $21.77        $22.39         $23.01        $23.5£

   FS   12   Annual    $41,784.00   $43,078.00   $44,355.00    $45,689.00    $47,028.00   $48,384.00    $4B,724.00    $50,967.0C
             Bi-Wk      $1,600.92    $1,650.50    $1,699.43     $1,750.54     $1,801.84    $1,853.80     $1,905.14     $1,952.7E
             Daily       $160.10      $165.05      $169.95        $175.06      $180.19      $185.38        $190.52       $195.28
             Hourly        $20.02       $20.64       $21.25        $21'.89       $22.53       $23.18        $23.82        $24.41

   FS   13   Annual   $44,139.00    $45,773.00   $47,417.00    $49,052.00    $50,702.00   $52,337.00   $53,990.00     $55,341.00
             Bi-Wk     $1,691.15     $1,753.76    $1,816.75     $1,879.39     $1,942.61    $2,005.25    $2,068.59      $2,120.35
             Daily       $169.12       $175.38     $181.68        $187.94      $194.27      $200.53       $206.86        $212.04
             Hourly       $21.14        $21.93       $22.71        $23.50        $24.29       $25.07       $25.86         $26.51

  FS    14   Annual   $46,205.00    $47,908.00   $49,603.00    $51,301.00    $52,996.00   $54,693.00   $56,386.00     $57,801.00
             Bi-Wk     $1,770.31     $1,835.56    $1.,900.50    $1,965.56     $2,030.50    $2,095.52    $2,160.39      $2,214.60
             Daily       $177.04      $183.56       $190.05       $196.56      $203.05      $209.56       $216.04       $221.46
             Hourly       $22.13        $22.95       $23.76        $24.57        $25.39       $26.20       $27.01         $27.69

,t-FS   15   Annual   $48,427.00    $50,171.00   $51,917.00    $53,661.00    $55,410.00   $57,170.00   $58,908.00     $60,384.00
             Bi-Wk     $1,855.45     $1,922.27    $1,989.16     $2,055.98     $2,122.99    $2,190.43    $2,257.02      $2,313.57
             Daily       $185.55       $192.23      $198.92       $205.60       $212.30      $219.05      $225.71        $231.36
             Hourly       $23.20        $24.03       $24.87        $25.70        $26.54       $27.39       $28.22         $28.92

   FS   16   Annual    $50,782.00   $52,583.00   $54,381.00    $56,179.00    $57,976.00   $59,782.00   $6·1,577 .00   $63,116.00
             Bi-Wk      $1,945.68    $2,014.68    $2,083.57     $2,1-52.46    $2,221.31    $2,290.50    $2,359.28      $2,418.24
             Daily        $194.57      $201.47     $208.36        $215.25      $222.14      $229.05       $235.93        $241.83
             Hourly        $24.33       $25.19       $26.05        $26.91       $27.77        $28.64        $29.50        $30.23

   FS   17   Annual    $53,296.00   $55,148.00   $57,005.00    $58,852.00    $60,704.00   $62,549.00    $64,400.00    $66,010.00
             Bi-Wk      $2,042.00    $2,112.96    $2,184.10     $2,254.87     $2,325.83    $2,396.52     $2,467.44     $2,529.12
             Daily        $204.20      $211.30     $218.41        $225.49       $232.59      $239.66       $246.75       $252.92
             Hourly        $25.53       $26.42       $27.31        $28.19        $29.08       $29.96        $30.85        $31.62

   FS   18   Annual    $55,985.00   $57,886.00   $59,782.00    $61,683.00    $63,571.00   $65,468.00    $67,362.00    $69,053.0C
             Bi-Wk      $2,145.02    $2,217.86    $2,290.50     $2,363.34     $2,435.68    $2,508.36     $2,580.92     $2,645.71
             Daily        $214.51     $221.79       $229.05       $236.34       $243.57      $250.84       $258.10      -$264.58
             Hourly        $26.82       $27.73       $28.64        $29.55        $30.45       $31.36        $32.27        $33.08
           Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 57 of 58

                                                                 P-4 FS 40 Hour Pay Plan Effective 07/01/2019

Plan Group Period      Step 1       Step2        Step3        Step4        Steps        Step 6        Step 7       S1teR 8
 FS   19 Annual       $58,742.00   $60,704.00   $62,652.00   $64,609.00   $66,555.00   $68,506.00    $70,456.00   $72,218.
           Bi-Wk       $2,250.66    $2,325.83    $2,400.46    $2,475.45    $2,550.00    $2,624.76     $2,699.47    $2,766.
           Daily         $225.07      $232.59     $240.05      $247.55      $255.00       $262.48       $269.95      $276.
           Hourly         $28.14       $29.08       $30.01       $30.95       $31.88       $32.81        $33.75       $34.

FS    20    Annual    $61,738.00   $63,737.00   $65,734.00   $67,730.00   $69,726.00   $71,723.00    $73,721.00   $75,569.
            Bi-Wk      $2,365.45    $2,442.04    $2,518.55    $2,595.02    $2,671.50    $2,748.01     $2,824.56    $2,895.
            Daily        $236.55     $244.21       $251.86      $259.51     $267.15      $274.81       $282.46       $289.
            Hourly        $29.57       $30.53       $31.49       $32.44       $33.40       $34.36        $35.31       $36.

FS    21    Annual    $64,778.00   $66,839.00   $68,888.00   $70,940.00   $73,001.00   $75,049.00    $77,111.00   $79,040,
            Bi-Wk      $2,481.92    $2,560.89    $2,639.39    $2,718.01    $2,796.98    $2,875.45     $2,954.45    $3,028.
            Daily        $248.20     $256.09       $263.94      $271.81     $279.70       $287.55       $295.45      $302.
            Hourly        $31.03       $32.02       $33.00       $33.98       $34.97       $35.95        $36.94       $37.,

FS    22    Annual    $66,555.00   $68,989.00   $71,434.00   $73,866.00   $76,308.00   $78,744.00    $81,182.00   $8~i.208J
            Bi-Wk      $2,550.00    $2,643.26    $2,736.94    $2,830.12    $2,923.68    $3,017.02     $3,110.43    $3,188J
            Daily        $255.00      $264.33     $273.70      $283.02      $292.37       $301.71      $311.05       $318J
            Hourly        $31.88       $33.05       $34.22       $35.38       $36.55       $37.72        $38.89        $39J

FS    23    Annual    $69,704.00   $72,246.00   $74,780.00   $77,327.00   $79,864.00   $82,406.00    $84,946.00   $87,071.C
            Bi-Wk      $2,670.66    $2,768.05    $2,865.14    $2,962.73    $3,059.93    $3,157.32     $3,254.64    $a,336J
            Daily        $267.07     $276.81       $286.52     $296.28       $306.00      $315.74      $325.47       $333J
            Hourly        $33.39       $34.61       $35.82       $37.04       $38.25       $39.47        $40.69        $41.~

FS    24    Annual    $73,055.00   $75,705.00   $78,351.00   $81,004.00   $83,647.00   $86,291.00    $88,946.00   $9'1,164.C
            Bi-Wk      $2,799.05    $2,900.58    $3,001.96    $3,103.61    $3,204.87    $3,306.17     $3,407.90    $~3.492J
            Daily        $279.91      $290.06      $300.20      $310.37     $320.49       $330.62      $340.79        $349.:
            Hourly        $34.99       $36.26       $37.53       $38.80       $40.07       $41.33        $42.60       $43.E

FS    25    Annual    $76,628.00   $79,375.00   $82,109.00   $84,854.00   $87,610.00   $90,355.00    $93,094.00   $95,420.(
            Bi-Wk      $2,935.94    $3,041.19    $3,145.94    $3,251.12    $3,356.71    $3,461.88     $3,566.82    $~3,655J
            Daily        $293.60      $304.12      $314.60      $325.12      $335.68      $346.19       $356.69      $365.E
            Hourly        $36.70       $38.02       $39.33       $40.64       $41.96       $43.28        $44.59       $45.i

FS    26    Annual    $80,401.00   $83,246.00   $86,100.00   $88,946.00   $91,787.00   $94,637.00    $97,476.00   $9{~.915.(
            Bi-Wk      $3,080.50    $3,189.51    $3,298.86    $3,407.90    $3,516.75    $3,625.94     $3,734.72    $3,828:
            Daily        $308.05      $318.96      $329.89      $340.79     $351.68       $362.60       $373.48      $382.E
            Hourly        $38.51       $39.87       $41.24       $42.60       $43.96       $45.33        $46.69       $47.f
           Case 3:21-cv-00299-MPS Document 1-1 Filed 03/08/21 Page 58 of 58

                                                               P-4 FS 40 Hour Pay Plan Effective 07/01/2019

Plan Group Period     Step 1      Step2         Step 3      Step4         Step 5      Step 6        Step7      ;step a
 FS   27 Annual      $84,385.00   $87,337.00   $90,286.00   $93,221.00   $96,170.00   $99,115.00 $102,065.00 $104,620.0
           Bi-Wk      $3,233.15    $3,346.25    $3,459.24    $3,571.69    $3,684.68    $3,797.51   $3,910.54   $4,008.4
           Daily        $323.32     $334.63      $345.93      $357.17      $368.47       $379.76    $391.06      $400.8
           Hourly        $40.42       $41.83       $43.25       $44.65       $46.06       $47.47      $48.89      $50.1

FS    28   Annual    $88,651.00   $91,698.00   $94,750.00   $97,803.00 $100,841.00 $103,889.00 $106,938.00 $109,605.0
           Bi-Wk      $3,396.60    $3,513.34    $3,630.27    $3,747.25   $3,863.64   $3,980.43   $4,097.25   $4,199.4
           Daily        $339.66      $351.34      $363.03     $374.73      $386.37     $398.05    $409.73      $419.9
           Hourly        $42.46       $43.92       $45.38       $46.85      $48.30      $49.76      $51.22      $52.51

FS    29   Annual    $89,502.00   $92,862.00   $96,219.00   $99,580.00 $102,936.00 $106,297.00 $109,652.00 $112,393.01
           Bi-Wk      $3,429.20    $3,557.94    $3,686.56    $3,815.33   $3,943.91   $4,072.69   $4,201.23   $4,306.2:
           Daily        $342.92     $355.80      $368.66      $381.54      $394.40    $407.27     $420.13      $430.6:
           Hourly        $42.87       $44.48       $46.09       $47.70      $49.30      $50.91      $52.52      $53.8:

FS    30   Annual    $93,094.00   $96,550.00 $100,015.00 $103,461.00 $106,910.00 $110,371.00 $113,836.00 $116,679.0I
           Bi-Wk      $3,566.82    $3,699.24   $3,832.00   $3,964.03   $4,096.17   $4,228.78   $4,361.54   $4,470.41
           Daily        $356.69      $369.93    $383.20      $396.41    $409.62      $422.88     $436.16     $447.0:
           Hourly        $44.59       $46.25      $47.90      $49.56      $51.21      $52.86      $54.52      $55.8!

FS    31   Annual    $96,830.00 $100,389.00 $103,951.00 $107,503.00 $111,063.00 $114,620.00 $118,180.00 $121, 132.0(
           Bi-Wk      $3,709.97   $3,846.33   $3,982.80   $4,118.89   $4,255.29   $4,391.58   $4,527.97   $4,641.0!
           Daily        $371.00     $384.64    $398.28      $411.89     $425.53    $439.16      $452.80     $464.1"
           Hourly        $46.38      $48.08      $49.79      $51.49      $53.20      $54.90      $56.60      $58.0;

FS    32   Annual   $100,712.00 $104,365.00 $108,017.00 $111,678.00 $115,334.00 $118,992.00 $122,654.00 $125, 722.0(
           Bi-Wk      $3,858.70   $3,998.66   $4,138.59   $4,278.86   $4,418.93   $4,559.09   $4,699.39   $4,816.9i
           Daily        $385.87     $399.87     $413.86    $427.89      $441.90    $455.91      $469.94     $481.7(
           Hourly        $48.24      $49.99      $51.74      $53.49      $55.24      $56.99      $58.75       $60.2:

FS    33   Annual   $104,765.00 $108,522.00 $112,279.00 $116,036.00 $119,799.00 $123,554.00 $127,321.00 $130,509.0(
           Bi-Wk      $4,013.99   $4,157.94   $4,301.88   $4,445.83   $4,590.00   $4,733.87   $4,878.20   $5,000.3!
           Daily        $401.40     $415.80     $430.19    $444.59     $459.00     $473.39      $487.82     $500.0t
           Hourly        $50.18      $51.98      $53.78      $55.58      $57.38      $59.18      $60.98      $62.5'

FS    34   Annual   $109,077.00 $112,939.00 $116,801.00 $120,663.00 $124,522.00 $128,385.00 $132,238.00 $135,547.0(
           Bi-Wk      $4,179.20   $4,327.17   $4,475.14   $4,623.11   $4,770.96   $4,918.97   $5,066.60   $5,193.3t
           Daily        $417.92    $432.72     $447.52     $462.32     $477.10     $491.90     $506.66      $519.3t
           Hourly        $52.24      $54.09      $55.94      $57.79      $59.64      $61.49      $63.34      $64.9~
